 343313 NLRB No. 29RHODE ISLAND HOSPITAL1The parties also agreed to exclude a number of the Hospital's de-partments in their entirety: (ADMN) Administration, (ASVC) Ambu-
latory Care Services, (AUDT) Internal Audit, (COMP) Compensa-
tion, (DEVL) Development, (EMPL) Employment, (EMPR) Em-
ployee Relations, (FNPL) Financial Planning, (FSYS) Financial Sys-
tems, (FSVC) Financial Services, (GNCN) General Counsel,
(HRDV) Human Resource Development, (HRES) Human Resources,(ISVC) Information Services, (LIBR) Library Services, (MBUS)
Medical Business, (NRSG) (ORTH) Orthopedics, (PED) (PLAN)
Planning, (PREL) Public Relations, (PRES) President, (PSVC) Pa-
tient Services, (RDCF) Radiologist Chief, (RESA) Administrative,
(RISK) Risk Management, (SVCQ) Service Quality, (VENT) Hos-
pital Ventures, and (XCFO) Chief Financial Officer.2These and other sets of initials refer to the various departmentsin which the employees are located.3Although the parties also stipulated that the classifications ofCarpenter Temp, Electrician Temp, Painter Temp, Plumber Temp,
Steamfitter/Plumber Temp, and Maintenance Department Temp were
included, the record indicates that there is no classification of
``Temp''; instead, employees are called temporary at the early part
of their employment to designate their status rather than their classi-
fication. Accordingly, we have omitted these designations from the
listing of the agreed-on classifications to be included in the skilled
maintenance unit. We note, however, that to the extent the temporary
status reflects a probationary period, such employees are entitled to
vote. Johnson's Auto Spring Service, 221 NLRB 809 (1975).4Successive sets of initials indicate that the classification is lo-cated in more than one department.5The stipulation entered into by the parties at the hearing includedthe classification Quality Assurance Analyst not the Quality Assur-
ance Data Analyst position listed above. However, subsequent to the
hearing, FNHP requested the Regional Director by letter of July 23,
1993, with copies to all parties, to substitute Quality Assurance Data
Analyst for Quality Assurance Analyst because it was the under-
standing of both the FNHP and the Hospital that both had agreed
to include the position of Quality Assurance Data Analyst and to ex-
clude the classification of Quality Assurance Analyst as professional.
FNHP attached to its request a letter from the Employer to FNHP
in which the Employer agreed with the Union's position and author-
ized FNHP to so advise the Board. FNHP's motion to amend the
record to reflect the parties' agreement is granted and the stipulation
is amended accordingly, as indicated in the above listing of included
classifications.Rhode Island Hospital and Local 251, InternationalBrotherhood of Teamsters, AFL±CIO, Peti-
tioner and Federation of Nurses and HealthProfessionals, a/w Rhode Island Federation of
Teachers, a/w American Federation of Teach-
ers, AFL±CIO, Petitioner. Cases 1±RC±19972,1±RC±19973, and 1±RC±19991November 24, 1993DECISION AND DIRECTION OF ELECTIONSBYCHAIRMANSTEPHENSAND
MEMBERSDEVANEYAND
RAUDABAUGHUpon petitions for elections filed under Section 9(c)of the National Labor Relations Act, a consolidatedhearing was held on various dates in May and June
1993 before a duly designated hearing officer of the
National Labor Relations Board. On July 27, 1993,
pursuant to Section 102.67(h) of the Board's Rules and
Regulations, the cases were transferred to the Board
for decision.Having carefully reviewed the entire record in thisproceeding, including the posthearing briefs filed by all
the parties, the Board makes the following findings:1. The hearing officer's rulings made at the hearingare free from prejudicial error and are affirmed.2. The Employer is engaged in commerce within themeaning of the Act, and it will effectuate the purposes
of the Act to assert jurisdiction.3. The labor organizations involved claim to rep-resent certain employees of the Employer.4. A question affecting commerce exists concerningthe representation of certain employees of the Em-
ployer within the meaning of Section 9(c)(1) and Sec-
tions 2(6) and (7) of the Act.5. Rhode Island Hospital (the Hospital) is a large,private, acute care hospital located in Providence,
Rhode Island. In Case 1±RC±19972, Teamsters Local
251 (Teamsters) seeks to represent a unit of approxi-
mately 100 skilled maintenance employees. In Case 1±
RC±19973, Teamsters seeks an all nonprofessional unit
of approximately 1350 employees excluding, inter alia,
technicals, business office clericals, and skilled mainte-
nance employees. Federation of Nurses and Health
Professionals (FNHP) seeks in Case 1±RC±19991, a
unit of approximately 400 technical employees.At the hearing, the parties stipulated that numerousclassifications are either properly included in or ex-
cluded from the petitioned-for units or should vote
subject to challenge:1SKILLED MAINTENANCE UNITINCLUDED: (FACM):2Apprentice Plumber,Boiler Operator, Carpenter, Electrician, HVAC
Mechanic, HVAC Operating Engineer, Incinerator
Operator, Laborer, Machinist, Mechanic, Painter,
Power Plant Maintenance Engineer, Power Plant
Operating Engineer, Steamfitter, Steamfitter/-
Plumber; (MTMG): Offset Printer B.3EXCLUDED: (FACM): Facilities Project Man-
ager, Engineer, Engineer Mechanic, EngineerProject and Operator Engineer.TECHNICAL UNITINCLUDED: LPN A and LPN B; (CGSV): Motil-ity Nurse; (FACM): Biomedical Equipment Tech-
nician I, II and III; (INFS): Programmer, Network
Technician, Senior Programmer Analyst; (LIBR):
Library Technician; (MGSV): Telecommuni-
cations Electronic Technician; (ONSV):
Polysomnographic Technician, EEG Technologist,
Pulmonary Testing Tech A and C; (OPRM):
Perfusionist; (PATH) (RSCH):4Histotechnologist;(QUAL): Quality Assurance Data Analyst;5(RADI): CAT Scanner Technologist, Nuclear
Medicine Technologist I, Radiologic Technologist, 344DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
6The record evidence does not identify the department in whichthis classification is located.7The positions of (CGSV): Cardiac Technician I and II, Cardio-vascular Technologist, Cardiovascular Technician; (MONC): Senior
Cancer Registrar, Medical Oncology Library Clerk, Assistant Cancer
Registrar MO were claimed at the hearing to be technical by the
Teamsters. However, in its posthearing brief, Teamsters concedes
that these positions are properly placed in the nonprofessional unit.Radiology Special Procedures Tech, UltrasoundTechnologist; (RSCH): Radiology Research Tech;
(RESP): Respiratory Care Practitioner II, Senior
Respiratory Care Practitioner, Respiratory Care
Practitioner-Weekend, Respiratory Care Equip-
ment Specialist; (RDTH): Senior Radiographer,
Radiation Therapy Equipment Tech; (REHB):
Physical Therapy Assistant; Occupational Therapy
Assistant; (): Radiation Oncology.
6EXCLUDED: (CGSV) (PEDI): Cardiac Non-Invasive Technician B; (DENT): Dental Hygien-
ist; (MREC): Coding Technician; (ONSV): Re-
search Testing Technician; (ONSV) (REHB):
EMG Technologist; (PATH): Electron Microscopy
Technologist; (RADI): Nuclear Medicine Tech-
nologist II.VOTE SUBJECT TO CHALLENGE: (ONSV):Lead Polysommographic Technician.NONPROFESSIONAL UNITINCLUDED: (ADMT): Admitting Representative,Booking Secretary-Admitting, Secretary B, Cleri-
cal Aide, Receptionist, Secretary C; (ANES): An-esthesia Equipment Specialist; (CARD): Patient
Services Secretary B, Secretary C, Cardiac Non-
Invasive Technician A; Cardiac Research
Secretary/Technician; (CDCN): Patient Services
Secretary B, Medical Transcription Secretary A,
Clinic Aide; (CGSV): Patient Services Secretary
B, Cardiac Non-Invasive Technician A, Secretary
B, Orderly, Cardiac Technician I and II, Cardio-
vascular Technologist, Cardiovascular Technician;
(CMRL): Clerk B; (CONT): Patient Services Sec-
retary B, Secretary C, Nursing Assistant, Ortho-
pedic Technician; (DENT): Dental Assistant, Pa-
tient Services Secretary B; (DIET): Baker, Cafe-
teria Cashier, Food Service Worker - Utility, Food
Service Worker Cafeteria, Food Service Worker -
Tray Assembly, Cooking Assistant, Cook I and II,
Dietary Aide, Dietary Computer Clerk, Primary
Care Nutrition Associate, Primary Care Nutrition
Associate (DCC), PM Cafeteria Assistant,
Vending/Stock Technician, Nutrition Care Clerk,
Nutrition Care Aide, Clerk B, Secretary/Typist B;
(EMSV): Emergency Department Technician,
Emergency Department Unit Secretary, Emer-
gency Department Supply Aide, Emergency De-
partment Family Assistant; (ENSV): House-
keeping Aide I and II, Laundry Aide I and II,
Laundry Mechanic Assistant, Housekeeping Sup-
ply Clerk, Equipment/Reservations Clerk;
(FACM): Facilities Management Stock Clerk;
(HRSP): Secretary C; (MEDC): Patient ServicesSecretary B, Secretary B, Medical TranscriptionSecretary A, Secretary C, Clerk B; (MGSV): In-
formation Clerk, Gift Shop Clerk, Telephone Op-
erator, Telecommunications Billing Clerk, Nursing
Resource Management Assistant-VS, Nursing Re-
source Management Assistant, Nursing Home Li-
aison Clerk; (MONC): Secretary C, Cancer Reg-
istrar, Senior Cancer Registrar, Medical Oncology
Library Clerk, Assistant Cancer Registrar MO;
(MTMG): Central Services Assistant, Secretary/-
Typist A, Materials Management Assistant, Stock
Clerk, Secretary/Typist B, Equipment Tech/Steri-
lizer Operator; (NEUR): Secretary C; (NEUS):
Secretary/Typist B, Patient Services Secretary B,
Secretary C, Medical Transcription Secretary A,
Clerk Specialist; (NSAD): Nursing Assistant, Unit
Secretary, Patient Service Aide, Stock Clerk, Pa-
tient Services Secretary B, Patient Services Re-
ceptionist, Clerk Specialist; (NSDV): Secretary C;
(NSPD): Patient Service Aide, Unit Secretary,
Secretary B, Nursing Assistant; (ONSV): Patient
Services Secretary B, Clerk A, Medical Tran-
scription Secretary A and B; (OPRM): Clerk Con-
trol-OR, OR Instrument Assistant, Orderly, Stock
Clerk, Secretary/Typist B, OR Cleaning Aide,
Nursing Assistant, Booking Secretary, Nurse's
Aide; (PATH): Phlebotomist, Patient Services
Secretary B, Secretary C, Clerk B, Clinical Lab
Control Clerk, Clerk A, Diener, Computer Opera-
tor Pathology; (PEDI): Secretary C, Secretary B,
Secretary/Typist B, Clerk Specialist; (PHAR):
Stock Clerk, Pharmacy Equipment Operator, Sec-
retary B, Clerk B, Secretary C, Clerk Specialist,
Pharmacy Tech Specialist; (PSYC): Secretary C,
Secretary/Typist A, Medical Transcription Sec-retary A, Clerk Specialist; (RADI): Patient Serv-
ices Secretary B, Diagnostic Imaging Information
Secretary, Medical Transcription Secretary A,
Secretary C, Stock Clerk, Radiology Aide, Tech-
nician - Dark Room; (RDTH): Secretary/Typist B,
Patient Services Secretary B, Patient Services Sec-
retary A, Clinic Aide, Technician - Mould Room;
(REHB): Patient Services Secretary B, Secretary
C; (RESP): RC Equipment Specialist, Secretary
B, Secretary C, RC Equipment Specialist, SR RC
Equipment Technician; (RHPD): Patient Services
Secretary B; (SOCS): Receptionist, Secretary C;
(SURG): Secretary C, Clerk B, Secretary/Typist
A, Clerk Specialist; (UROL): Secretary C.7 345RHODE ISLAND HOSPITAL8At the hearing, the parties identified a number of other classifica-tions which are in dispute with respect to the nonprofessional unit:
(CLSV) Secretary D; (FACM) Secretary D; (MREC) Clerical Group
Leader; (MEDC) Clerical Group Leader; and (NSPD) Clerk Special-
ist. The record evidence, however, failed to resolve the placement
of these classifications. We, therefore, vote these individuals under
challenge.9Mount Airy Psychiatric Center, 253 NLRB 1003, 1005 (1981).EXCLUDED: (CGSV) (PEDI): Cardiac Non-Invasive Technician B; (CMRL): Student Aide;
(SECU): Secretary D; (ONSV): EEG Tech-
nologist; (MTMG): CSD Group Leader, Purchas-
ing Agent; (MREC): Coding Technician.VOTE SUBJECT TO CHALLENGE: Secretary D(ANES); Secretary B (CLMG); Secretary C
(CGSV); Clerk B (CMRL); Food Service Group
Leader (DIET); Clerk B, Secretary D (EMSV);
Secretary C (EMMD); Secretary C, Secre-
tary/Typist B (FACM); Clerk B, Clerical Group
Leader, Secretary D (MDED): Secretary D
(MGSV); Secretary D, Clerk Specialist (MSTF);
Secretary D (NSAD); Secretary D (NSDV); Sec-retary D (NSPD); Secretary D (ONSV); Secretary
D, Lead Phlebotomist (PATH); Secretary C
(QUAL); Secretary D (REHB); Secretary D, Sup-
port Service Coordinator (SPSV); Secretary D
(SURG); Office Coordinator-Intech Ctr, Secretary
C (TECH); Secretary C (VOLT); Secretary C
(WKLB).There remain approximately 100 classifications stillin dispute.8ProfessionalsParent Consultant (PEDI): FNHP contends that theposition of parent consultant should be included in the
technical unit; the Hospital argues that this classifica-
tion is a professional position.There are two employees in the Pediatric Hema-tology Oncology division who work as parent consult-
ants with families who have children stricken with can-
cer. The major requirement for this position is that the
person possess life experience in dealing with a child
so afflicted. Thus, of the two current parent consult-
ants, one had a child who died of cancer, and the other
has a child who previously underwent a successful
bone marrow transplant. These individuals interact
with the families, not only assisting them administra-
tively with their child's treatments, but also in dealing
with the families' emotions. In addition, they give ad-
vice to the Hospital on how the hospital system can
better accommodate the needs of these particular fami-
lies. The position does not require a 4-year degree; one
employee has no degree at all and the other employ-
ee's academic background is unknown.The Hospital argues that this position is substantiallysimilar to that of social worker which the Board hasconsistently found to be professional.9Thus, the parentconsultants perform duties similar to those of a social
worker, i.e., counseling families who are dealing with
children's cancer, and they are paid in the same pay
range as social workers. Accordingly, the Hospital con-
tends parent consultants should be excluded as profes-
sionals.We disagree. A professional employee is defined inSection 2(12) of the Act as any employee engaged in
work requiring, inter alia, ``knowledge of an advanced
type in a field of science or learning customarily ac-
quired by a prolonged course of specialized intellectual
instruction and study in an institution of higher learn-
ing or a hospital ....'' Indeed, the social workers
found to be professional in Mount Airy had receivedtraining and/or advanced education in their field. Here,
parent consultants are not required to have taken any
formal study/training or to possess any academic de-
grees. Rather, it is a particular life experience which
qualifies one for this position. Accordingly, we find
that parent consultants are not professionals and there-
fore include them in the technical unit.GuardsSecurity Officer, Security Dispatcher, Shuttle VanDriver, Traffic Control Guard (SECU): Teamsters con-tends that all the classifications in the security depart-
ment should be either excluded as guards under Sec-
tion 9(b)(3) or included in the nonprofessional unit.
The Hospital contends that all the classifications are
guards except for the security dispatcher position.The Hospital uses an outside contractor for guardservice which supplies the Hospital with 35 officers
per day. These individuals are assigned to parking and
emergency areas for traffic and patient control. In ad-
dition, they make rounds throughout the Hospital,
locking and unlocking doors and checking security.
They also have the authority to enforce the Hospital's
rules. These guards are supervised by a sergeant on
each shift who is also employed by the outside guard
service. No party seeks to include these guards.There are three full-time and one part-time trafficcontrol guards employed by the Hospital who are as-
signed to certain parking areas, where they maintain
traffic control and enforce no-parking rules. They also
enforce the Hospital's no smoking policy. Their duty
to enforce these rules runs against hospital employees
as well as nonemployees. However, a traffic control
guard testified that many times he had allowed em-
ployees on payday to park in the front circle, a no
parking area, while they pick up and cash their pay-checks. If they take too long, the guard only reminds
them to make it shorter next time. 346DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
Their primary job is to give directions to peoplecoming to the Hospital and to assist them in any way
possible. They also assist handicapped people getting
in or out of their vehicles or the bus. They have held
parking spaces for severely impaired patients at the re-
quest of their physician. The traffic control guards
make periodic rounds of the Hospital by walking
through the cafeteria and restrooms and checking the
adjacent parking lots to see that everything is in order.Approximately twice a day the traffic control guardsare dispatched to a hospital floor at the request of the
nurses' staff because visitors are smoking in unauthor-
ized places or there are too many visitors. In addition,
a traffic control guard testified that there had been sev-
eral occasions in which he had tried to assist nurses
who had been assaulted by patients; ultimately, he had
to call the dispatcher for help. The dispatcher then
called both the Hospital's security officers and the con-
tract guard service. Once, city police were called to
control an unruly person who assaulted the traffic con-
trol guard who had been trying to enforce the no
smoking rule.There are three security officers who patrol the Hos-pital's grounds. They, like all other employees in this
department, are responsible for maintaining order. The
security officers also have the duty to enforce the Hos-
pital's rules as to access, parking, and smoking against
both employees and nonemployees. They respond to
all emergency calls and make incident reports when,
for example, an automobile is broken into or someone
is apprehended as a suspicious person in the area.
They are responsible for opening locked doors and
checking identifications when necessary. The security
officers also give patients directions and assistance,
when needed, and they give both patients and employ-
ees rides to their vehicles on a daily basis.The security dispatchers monitor the closed circuitTV system in the security station located in the base-
ment of the George Building. The TV cameras cover
specific locations inside and outside the Hospital's
buildings. When the dispatchers see any incidents or
problems that need responding to, they call the security
officers. Depending on the situation, dispatchers may
also call the city police department.Dispatchers receive approximately 20,000 calls amonth. The calls come from employees who need a
ride to their car, need a door opened, or want to report
a suspicious person or a family problem. These calls
are then dispatched to the security officers out in the
field. Dispatchers also monitor the fire alarm system
and check out license plate numbers when requested.
They keep the Hospital's keys in their office and are
responsible for passing them out to the security offi-
cers. Dispatchers, however, never investigate calls or
security problems, and they never confront employees
or other persons to enforce hospital rules.Traffic control guards fill in daily for dispatchers;shuttle drivers also fill in for dispatchers. On occasion,
dispatchers fill in for traffic control guards. Although
dispatchers do not fill in for security officers, the offi-
cers have occasionally filled in for the dispatchers dur-
ing the supper break.There are two full-time and two part-time shuttlevan drivers who shuttle employees back and forth be-
tween the parking lots and the various hospital build-
ings. They also respond when needed to patient prob-
lems or when suspicious people are spotted on campus.
Their duties include being on the lookout for alterca-
tions or rules violations, and they report people they
see hanging around the parking lots. They never fill in
for traffic control guards or security officers but have
on occasion done so for dispatchers. One shuttle driver
fills in daily to relieve a dispatcher for lunch. Security
officers, however, have filled in for shuttle drivers.Section 9(b)(3) of the Act defines a ``guard'' as``any individual employed ... to enforce against em-

ployees and other persons rules to protect property of
the employer or to protect the safety of persons on the
employer's premises ....'' It is the nature of the du-
ties of guards and not the percentage of time which
they spend in such duties which is controlling. Walter-boro Mfg. Corp., 106 NLRB 1383, 1384 (1953).Although the Hospital has employed an outside con-tractor for guard service, it has also given guard duties
and responsibilities to its security department. The traf-
fic control guards and the security officers are clearly
statutory guards as they are specifically charged with
enforcing the Hospital's rules against employees and
nonemployees alike. Moreover, they are both respon-
sible for protecting the Hospital's property and the
safety of persons on the Hospital's property as they
regularly check the Hospital's premises. The security
officers patrol the grounds and the traffic control
guards make periodic rounds of the cafeteria, rest-
rooms, and adjacent parking lots. In addition, they reg-
ularly respond to calls for emergency help from em-
ployees or patients. Security officers have keys to open
locked doors and check personal identifications when
necessary. Thus, in many respects these employees are
similar to the employees found to be guards in A.W.
Schlesinger Geriatric Center, 267 NLRB 1363 (1983),where the employees were responsible for assuring the
safety of employees arriving for and leaving from
work, locking and unlocking doors; made hourly
rounds of the employer's facility, checking lights in
the parking lot and other areas; and had the authority
to handle disturbances caused by employees or other
individuals.The shuttle van drivers are also guards. Althoughone of their primary duties is to transport employees
from building to building, they are also charged with
the responsibility of being on the look out for and re- 347RHODE ISLAND HOSPITALporting security problems or rules violations. They alsorespond to threatening situations when needed. Thus,
although they primarily operate shuttle vans, the record
shows that they are specifically charged with guard re-
sponsibilities which, we find, are not a minor or inci-
dental part of their overall responsibilities. Cf. J.C.
Penney Co., 312 NLRB 8 (1993). Moreover, at leastone of the drivers regularly substitutes for a dispatcher.We also find the security dispatchers to be guardsunder Section 9(b)(3). In monitoring the Hospital's
closed circuit TV system, they are directly responsible
for being alert to any incident, situation, or problemwhich needs responsive action and for reporting such
incidents to the proper authorities. Employees perform-
ing similar functions have been found to be guards
under the Act. MGM Grand Hotel, 274 NLRB 139(1985). They are also the individuals whom employees
and other people call for assistance with problems and
emergencies, including those involving security and
safety. The fact that dispatchers do not personally con-
front employees or others, but rather merely report vio-
lations, does not defeat their guard status. Because the
dispatchers' authority to observe and report infractions
is not merely incidental to their other duties, but in-
stead constitutes one of their primary responsibilities
which is an essential link in the Hospital's effort to
safeguard its employees and enforce its rules, the dis-
patchers are guards. A.W. Schlesinger Geriatric Cen-
ter, supra at 1364; Crossroads Community Correc-tional Center, 308 NLRB 558, 562 (1992).SupervisorsLead Offset Printer (MTMG): Teamsters would in-clude the lead offset printer in the skilled maintenance
unit; the Employer would exclude the classification as
supervisory under Section 2(11) of the Act.The office services department in materials manage-ment comprises a manager, one lead offset printer, and
three offset printers. When the manager is out of the
department, such as on vacation, sick, or called away
on hospital business, the lead offset printer runs the
department. At such times, the lead printer has given
the other employees a verbal warning when, for exam-
ple they exceed their lunchbreak; the lead printer can
also give a written warning but that has never hap-
pened; if a printer is not by his press, the lead printer
can direct the printer to return to his work station; the
lead printer can also handle complaints and look into
returned work orders to discover the problem; and if
a printer wants a day off or needs to leave work early
because of a sick child, the lead printer can make
those decisions.If a job order comes in and the manager is busy, thelead printer can assign someone to the job or do it
himself. The lead printer prioritizes the incoming or-
ders and if the job must be done immediately he can,if necessary, tell a printer to stop the job he is doingand begin the new job. The various machines are pre-
set to handle certain jobs, i.e., one machine may have
a different color ink and another is used just for daily
work. Printers, although capable of running all the
presses, are usually assigned to only one particular ma-
chine. Consequently, the lead printer knows to whom
to give the job in order to get it out in a timely fash-
ion.The lead offset printer also writes annual perform-ance appraisals for the printers. The manager of the
department then reviews the appraisal and consults
with the lead printer as to whether the employee gets
a raise. The manager ``pretty much'' accepts the lead
printer's recommendations.The lead printer has the authority to interview jobapplicants and make recommendations. These rec-
ommendations are taken ``seriously'' by the manager
because the lead printer has to work with the person
more closely than the manager. The manager testified
that he has the authority to hire over the objections of
the lead printer but that this would not usually happen
because he would take the lead printer's recommenda-
tion into consideration. In the past year, only one indi-
vidual has been hired. Although the applicant was rec-
ommended by the lead printer, the individual had also
worked previously in this department and thus was
well known by both the manager and the lead printer.
The lead printer can also recommend discharge but has
no authority with respect to layoffs.The lead printer also inspects the work of the print-ers and helps them when they have problems with the
machines or the quality of the printing. If a machine
breaks down, the lead printer can, on his own, author-
ize a service person to perform the necessary repairs.
The lead printer is also responsible for training new
employees.The lead printer spends approximately 50 percent ofhis time doing actual printing work and wears the
same uniform as the printers. The manager does not
wear a uniform, but a shirt and tie, and, unlike the lead
printer, has a separate office and rarely operates the
presses. Last year the manager took 2 weeks of vaca-
tion time and no time off for illness. The manager
earns $13.48 an hour, the lead printer $11.50, and the
three printers $11, $10, and either $9.70 or $9.80.Although the lead offset printer directs and assignsthe work of the printers and substitutes for the depart-
ment manager, neither renders the lead printer a statu-
tory supervisor under Section 2(11) of the Act.The evidence fails to show that the lead printer di-rects or assigns work with the requisite discretion or
independent judgment. Although the lead printer can
inspect the work of the printers and assist them if they
have problems, this direction seems more akin to a
leadman's greater knowledge or experience than to any 348DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
10See, for example, Northern Chemical Industries, 123 NLRB 77(1959) (instrument leadman who lays out work for other employees
merely exercises judgment and direction of more experienced me-
chanic); Higgins Industries, 150 NLRB 106, 111±112 (1964) (jobleaders who report and correct defective work are not supervisors).11The parties stipulated that the stock clerk should be included inthe nonprofessional unit.12Mere authority to issue oral and written warnings that do notalone affect job status does not constitute supervisory authority. Wa-verly-Cedar Falls Health Care, 297 NLRB 390, 392 (1989), enfd.933 F.2d 626 (8th Cir. 1991).statutory supervisory authority.10Similarly, the leadprinter's assignment responsibilities do not appear to
require independent judgment. The selection of which
machine or which printer will be assigned the job
seems based on which machine is already preset for
the job required and which employee is already as-
signed to that machine.An employee who substitutes for a supervisor maybe deemed a supervisor if given supervisory authority
when substituting and if the substitution is regular and
substantial. Aladdin Hotel, 270 NLRB 838 (1984);Gaines Electric Co., 309 NLRB 1077 (1992). Here, thelead offset printer substitutes for the department man-
ager and when doing so has the authority to issue
verbal and written warnings, grant days off, and allow
employees to leave work early. Even assuming this au-
thority renders the lead printer supervisory, the record
evidence does not show that the substitution is regular
or substantial. The printer only substitutes when the
manager is out of the office on vacation, sick, or at a
meeting. The sporadic assumption of supervisory du-
ties, e.g., during annual vacation periods or on other
unscheduled occasions, is not sufficient to establish su-
pervisory authority. Latas De Aluminio Reynolds, 276NLRB 1313 (1985); Canonsburg General HospitalAssn., 244 NLRB 899 (1979).We find, however, that the lead offset printer makeseffective recommendations with respect to hiring and
employee raises, and thus the lead printer is a statutory
supervisor. The record evidence shows that the lead
printer writes annual performance appraisals and
makes recommendations as to employee raises. Be-
cause these recommendations are mostly accepted by
the department manager, we find that the recommenda-
tions effectively determine employee raises. We reach
a similar conclusion with respect to the lead printer's
hiring recommendations. The record testimony shows
that the manager gives serious consideration to the
printer's hiring recommendations because, as the man-
ager recognized, it is the lead printer, not the manger,
who will have to work closely with the employee if
hired. Accordingly, because the hiring decision is pri-
marily based on the opinion of the lead printer, we
find the printer's recommendations in this regard effec-
tive.Facilities Management Lead Stock Clerk (FACM):Teamsters would include this position; the Hospital
would exclude it as supervisory.In the facilities management department, there is onelead stock clerk and one stock clerk.11The stock clerkreceives goods and materials ordered for the facilitiesmanagement department in a receiving area separate
from the Hospital's main receiving area. The lead
stock clerk gives directions to the stock clerk in the
handling of this material, as well as the processing of
invoices and the approval of payments. The lead stock
clerk also completes an annual written performance ap-
praisal of the stock clerk which, like all other apprais-
als at the Hospital, is tied to the annual merit wage in-
creases. In addition, the lead stock clerk has the au-
thority to give verbal warnings to the stock clerk, to
schedule the stock clerk's hours, to schedule and au-
thorize overtime for the purpose of taking inventory,
and to permit the stock clerk to leave early when the
clerk so requests.We find, based on the record evidence, that the leadclerk's direction of work is merely routine; the clerk's
scheduling employee hours, allowing an employee to
leave early and scheduling or authorizing overtime is
not shown to require independent judgmentÐin fact,
overtime is limited to taking inventory; and there is no
evidence that verbal warnings had any subsequent im-
pact on the employees.12However, like the lead offsetprinter, the lead clerk's annual appraisal of the stock
clerk is ``tied to'' the annual merit wage increases;
thus, the appraisal effectively determines the employ-
ee's annual wage raise. Accordingly, we find the lead
stock clerk to be a statutory supervisor.Lead Housekeeping Aides, Laundry Group Leaders(ENSV): Teamsters contends that these positions areproperly included in the nonprofessional unit; the Em-
ployer contends such positions are supervisory.The environmental services department, headed by adirector and assistant director, is responsible for the
overall cleanliness of the Hospital's 26 buildings and
the cleaning and delivery of linen to 110 users. There
are 44 employees in the laundry section of this depart-
ment, 3 laundry group leaders, and 1 supervisor. In
housekeeping, there are approximately 140 employees,
8 lead housekeeping aides, and 10 supervisors.According to the testimony of the director, leadaides and group leaders fill in for the supervisors on
a daily basis due to sickness, vacations, leaves of ab-
sences, or attendance at meetings. In addition, the three
group leaders regularly rotate in as supervisors on the
weekends with the one supervisor and the three group
leaders each taking one weekend a month. In house-
keeping, the lead aides are also part of the weekend
rotation schedule. There is one supervisor and two lead
aides on the first shift; two supervisors and one lead
aide on the second; and on the third shift, there is no
supervisor present but a lead aide fills in as supervisor. 349RHODE ISLAND HOSPITALThe director testified that when lead aides and groupleaders are filling in as supervisors, the aides and
group leaders carry on all the functions of the super-
visor. In particular, they can suspend an employee for
the remainder of the shift.Lead aides and group leaders are responsible for re-training employees. Consequently, when performance
appraisals are done for those employees being re-
trained, the aides and leaders ``call the shot[s]'' when
asked how a particular employee is doing. Lead aides
and group leaders are also responsible for on-the-job
training of new employees. Their recommendations as
to when employees have successfully completed such
training are relied on ``extensively.'' When overtime is
necessary due to lack of employee coverage, lead aides
and group leaders must first get it approved, although
their recommendations for overtime are always accept-
ed. The selection of which employee(s) will work
overtime, however, is governed by an established list.
Lead aides and group leaders have the authority to
allow employees to leave work early if, for example,
a child is sick. They have no authority to issue written
warnings but may issue verbal warnings when, for ex-
ample, employees take too much time for lunch.When lead aides and group leaders are on the hos-pital floor, they wear uniforms similar to employees.
Supervisors, however, are not required to wear uni-
forms. The average pay of a supervisor is $13 an hour.
The lead aides and group leaders earn an average of
$11 an hour. Housekeeping employees average $8 an
hour and laundry $8.20 or 8.25 an hour.We find laundry group leaders to be statutory super-visors based on their regular rotation as a weekend su-pervisor. According to the record evidence, each group
leader works one weekend every 4 weeks as the week-
end supervisor. While so serving, the record states that
they possess full supervisory authority: specifically, the
authority to suspend employees for the remainder of a
shift. As this scheduled rotation as a supervisor every
fourth weekend is not sporadic, but regular and sub-
stantial, the group leaders are excluded from the peti-
tioned-for units as they are supervisors under Section
2(11). Aladdin Hotel, supra.Although the lead housekeeping aides also workweekends, it appears from the record evidence that
only the aide assigned to the third shift fills in for a
supervisor during the weekend; the other two shifts
have assigned supervisors. The evidence does not es-
tablish that one, some, or all eight housekeeping aides
regularly fill in on the third shift. Thus, unlike the
laundry group leaders, the aides are not, in our view,
statutory supervisors based on their weekend super-
visory role. Moreover, none of their other functions
renders them supervisors. There is no conclusive show-
ing that they solely determine when a employee has
completed training, nor is there any indication ofwhether retraining adversely affects an employee'sterms and conditions of employment; the decision to
seek approval for overtime, and the approval itself, ap-
pears to be determined solely by staffing needs, and
selecting an employee to work overtime does not re-
quire independent judgment as it is governed by an es-
tablished list. Employees are let off early in emergency
situations, and verbal warnings are not shown to have
any adverse effect on employees.Community Relations/EEO Coordinator (CMRL):Teamsters contends that this position is supervisory.In the community relations EEO department, thereare approximately 10 employee interpreters whose pri-
mary function is to communicate with non-English
speaking patients and employees. According to the di-
rector of this department, the community relations/EEO
coordinator supervises and maintains the scheduling
for the interpreters. When a call comes in to the de-
partment for an interpreter, the coordinator logs the
call in and then dispatches the first available interpreter
who speaks the needed language. All interpreters also
carry beepers so that the coordinator can contact them
when they are out of the office. If an interpreter is un-
able to respond to a call, the coordinator simply calls
another interpreter who speaks the necessary language.
The coordinator follows up to make sure the inter-
preters are performing their duties. However, the coor-
dinator has no hiring authority with respect to the in-
terpreters.The coordinator handles the student program in thecommunity relations department by screening student
applicants and scheduling their physical examinations.
The coordinator's recommendations on students who
come to the program are ``listen[ed] to'' by the direc-
tor, because he has ``a lot of confidence'' in the coor-
dinator.The coordinator also has clerical responsibilities,such as typing for the director and the department.
When the director is out of the department on vaca-
tion, the coordinator runs the department.On the basis of the record evidence, we find the co-ordinator has no indicia of supervisory authority.
Scheduling of interpreters is routine and requires no
independent judgment or discretion; the coordinator
has no hiring authority with respect to interpreters;
there is no evidence that when the coordinator ``runs''
the department, the coordinator is given any statutory
supervisory authority; and the record reveals merely
that the coordinator's recommendations with respect to
screening students for the student program are ``lis-
tened to,'' they are not shown ever to be the deciding
factor. Accordingly, the community relations/EEO co-
ordinator is included in the nonprofessional unit. 350DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
13One of the five, Secretary D Denise Brown, was stipulated bythe parties at the hearing to be a supervisor and thus excluded from
the unit.ConfidentialsTeamsters contends that the secretary Ds in the de-partments listed below should be excluded from the
nonprofessional unit on the ground that they are either
confidential or supervisory. With respect to their super-
visory authority, the record shows that none of these
secretaries has any authority to hire, evaluate, dis-
cipline, direct, or assign work to or grant time off to
other employees. Nor do any of these employees pos-
sess the authority to resolve complaints or grievances,
except for the secretary D (CONT) and one secretary
D in (PSYL) who can solve minor problems such as
finding another office when two people signed up for
the same office. We find, therefore, that none of thesesecretaries Ds are statutory supervisors. With respect to
whether they should be excluded as confidentials, they
are discussed below.Secretary D (RADI): There are four employees inthis classification. One of the secretary Ds is the per-
sonal secretary to the director of the radiology depart-
ment who is responsible for developing and monitoring
budgets, staffing, and planning the operation of the en-
tire department and thus has access to departmental
budget information. The director also prepares con-
fidential memoranda and information pertaining to em-
ployee work performances, raises, and disciplinary
issues which the secretary D types and files. This sec-
retary D processes employee timesheets and takes
them to payroll. The secretary D who works for the
chief physicist also types confidential reports and
memoranda pertaining to personnel issues, payroll, per-
formance appraisals, and disciplinary issues for em-
ployees in the physics section. Similarly, the secretary
D who is secretary to the clinical director is involved
with and has access to the same type of personnel
memos.The director of the residency program is, as thename implies, responsible for the residency program
including admissions, scheduling, deciding who should
write papers, corresponding with educational institu-
tions, and evaluating the performance of the residents.
This director has two secretaries, a secretary D and an
administrative secretary. According to the head of the
department, the secretary D is the residency program
secretary, not the director's personal secretary, and
thus the director did not know whether the secretary D
was given performance evaluations to type.Secretary D (CONT): This secretary D reports di-rectly to the director of ambulatory and continuing care
services who is responsible for budgeting and manag-
ing the personnel in these departments. The secretary's
job duties include typing memos, taking minutes, and
answering the telephone. This individual also has ac-
cess to confidential information that the director is in-
volved with, including payroll information, ``labor re-
lations or employee relations information,'' and budgetinformation. She is aware of the grievance-processingfunctions performed by the director because she would
typically type memoranda pertaining to employee
grievances. This secretary D's secretarial responsibil-
ities include the budget preparation process as she pre-
pares memos and takes minutes at meetings in connec-
tion with the budget.Secretary D (PSYC): There are five individuals cur-rently holding the position of secretary D in the psy-
chiatry department.13Each is assigned to a particularphysician in the department and performs general cleri-
cal and secretarial duties such as typing reports,
memos, and manuscripts. They also perform duties in
connection with the physician's private practice, such
as scheduling appointments, obtaining insurance infor-
mation, and billing the patients. The physicians, how-
ever, have no responsibility with respect to employee
relations such as preparing annual performance ap-
praisals or recommending raises; they also have no
input into the budget for their particular area, and thus
the secretary Ds do not type, file, or prepare anymemoranda pertaining to payroll, personnel, or budg-
etary matters.Secretary D (PEDI) and (CDCN): The seven em-ployees in PEDI and one in CDCN classified as sec-
retary Ds are each assigned to a particular director,
physician, or lead secretary; one is the secretary for the
business manager of the department of pediatrics. All
of these secretary Ds, except for the secretary to the
business manager, perform clerical functions such as
typing, filing, and answering the telephone; they have
no involvement in, or access to, confidential informa-
tion with respect to personnel matters. They do not
type budget proposals, performance evaluations, or dis-
ciplinary memos. The respective directors or physi-
cians draft these documents themselves, or give them
to the secretary D for the business manager, who han-
dles all secretarial work in the department with respect
to the typing or filing of personnel related matters.
This secretary D also maintains the department's per-
sonnel files.Secretary D (MEDC): There are approximatelyseven secretary Ds, in this department and all of them,
except for the secretary who reports to the comptroller
of the Rhode Island Hospital Medical Foundation, Inc.,
are secretaries for division directors or physicians.
Their job duties primarily include typing correspond-
ence and manuscripts, making appointments and travel
arrangements, and keeping the physicians' schedules.
They have no access to any confidential information
nor any access to any budgetary information for the
medical department. Although the secretary D to the
division director of geriatrics has access to that divi- 351RHODE ISLAND HOSPITAL14According to the testimony, the fire inspector is responsible forseeing that the Hospital meets all the applicable fire and safety regu-
latory codes and holds biweekly fire safety programs to educate the
Hospital's employees on fire safety matters. This person, along with
the manager of fire safety, is on call 24 hours a day, 7 days a week
to respond to any fire or safety problem at the Hospital. The inspec-
tor is also responsible for the testing of all fire apparatus such as
smoke alarms, fire detectors, and sprinkler detectors; an electrician
and an HVAC mechanic assist in the test procedure. When fire
equipment needs to be replaced or repaired, the inspector and the
fire chief issue the necessary order, or permits, for the discontinu-
ance of any fire safety service. Employees such as steamfitter
plumbers perform the necessary repair work.Continuedsion's small teaching and administrative budget, shedoes not have any role in preparing the budget pro-
posal, which is submitted to the department of medi-
cine, nor does she type the proposal. In fact, the busi-
ness manager of the department, along with each divi-
sion director, prepares the proposal by hand.The secretary to the comptroller of the Foundation,a nonprofit physician practice plan, is involved in pay-
ing the Foundation's bills from vendors, writing out
checks for the comptroller to sign, and purchasing sup-
plies for the office. This secretary D and other employ-
ees in the department are partly funded by the Founda-
tion because the Foundation reimburses the Hospital
for that portion of their salary which represents the
time they have spent working for the physicians' pri-
vate practice. There is no evidence that this secretary,
like the other secretary Ds in the medical department,
is involved in any confidential matters.It is well established that the Board will exclude em-ployees from a bargaining unit as confidential only if
those employees assist and act in a confidential capac-
ity to persons who formulate, determine, and effectuate
management policies in the field of labor relations.
B.F. Goodrich Co
., 115 NLRB 722 (1956); PTI Com-munications, 308 NLRB 918 (1992). Moreover, merelyhaving access to files containing confidential material,
including records of grievances, does not establish con-
fidential status. Los Angeles News Hospital, 244NLRB 960 (1979); California Inspection Rating Bu-reau, 215 NLRB 780 (1974). Even the typing of em-ployee evaluations or similar documents or maintaining
personnel files is not sufficient to render a person con-
fidential. RCA Communications, 154 NLRB 34 (1965);John Sexton & Co., 224 NLRB 1341 (1976).Based on the above, none of the secretary Ds dis-cussed above are confidential employees. As for the
individuals in the secretary D (MEDC) (PSYC) (PEDI)
and (CDCN) positions, except for the secretary to the
business manager of the pediatric department, none
performs any duties that could even remotely be con-
sidered confidential.The remaining secretary Ds, (RADI) (CONT) andthe one secretary in pediatrics noted above, are also
not confidentials as the record fails to establish that
they work for an individual who formulates, deter-
mines, and effectuates management's labor policies.Although these secretaries work for or report to a vari-
ety of departmental directors or high-ranking adminis-
trators, who generally are responsible for such matters
as developing department budgets, handling griev-
ances, writing performance appraisals, and issuing dis-
cipline, these responsibilities alone are insufficient to
establish that they formulate or determine the Employ-
er's labor policy. Greyhound Lines, 259 NLRB 477,479±480 (1981). Thus, although these directors and
others may effectuate policy by carrying out, for exam-ple, the Employer's performance award system, thereis no evidence that these individuals are involved in
the formulation of any labor policy. The fact that they
may also work on their individual department budget
does not establish that they determine the budget or
that their work involves, in particular, employee wage
rates or benefits.In any event, as these secretaries only type, process,file, or have access to confidential information, they
are not, under well-established Board precedent, con-
fidential employees. Moreover, although one or more
of these secretaries perform some work with respect tobudget mattersÐcompiling information, typing, attend-
ing meetings, there is no evidence that they are in-
volved with the type of information, such as precise
labor costs, contemplated by the Board in Pullman,Inc., 214 NLRB 762 (1974), which would justify aconfidential finding.Skilled Maintenance UnitWelder (FACM): Teamsters contends that the jobclassification of welder should be included in the
skilled maintenance unit. According to the undisputed
testimony of the director of the facilities management
department, there is no such position at the hospital.
Instead, many maintenance employees perform welding
duties in the course of their jobs. In fact, the particular
individual who was seen performing welding duties at
the hospital and thought to be a welder is actually in
the job classification of steamfitter/plumber. That clas-
sification has already been included in the skilled
maintenance unit by stipulation of the parties. Accord-
ingly, as there is no such classification as welder, it
will not be among those included in the description of
the skilled maintenance unit.Fire Inspector (FACM): Teamsters would includethe fire inspector in the skilled maintenance unit; the
Hospital contends the fire inspector belongs in the non-
professional unit.Early in the hearing, at Teamsters' behest, the par-ties stipulated to exclude the classification of fire in-
spector from the skilled maintenance unit. Subse-
quently, without explanation, the Hospital adduced evi-
dence as to the classification.14In its brief, Teamsters 352DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
The director of the facilities management department did not knowwhether an associate degree in fire sciences or safety was required
or preferred for the fire inspector position, or whether the current
fire inspector had such a degree. There is a requirement of 2 years'
experience in firefighting, either military or public, and an additional
year as inspector. The current fire inspector has been in the job for
3 years and prior to that had been a city firefighter for 18 years
where he rose to the rank of lieutenant.argues that the fire inspector should be included in theskilled maintenance unit; the Hospital argues in its
brief that the position should be included in the non-
professional unit. Nothing in the record conflicts with
the parties' stipulation; nor are statutory mandates in-
volved. Accordingly, the Board honors the stipulation
and the fire inspector is placed in the all other non-
professional unit. Tiffin Enterprise, 258 NLRB 160(1981); Tribune Co., 190 NLRB 398 (1971); HarveyRussell, 145 NLRB 1486, 1488 (1964). This principleapplies in representation cases that have gone to hear-
ing as well as cases in which the parties have stipu-
lated to proceed to an election.Computer Electronics Technician (INFS): Teamsterscontends that the classification of computer electronic
technician should be placed in the technical unit. The
Hospital argues that it belongs in the skilled mainte-
nance unit. It appears that FNHP asserts that the posi-
tion is not technical.The computer electronics technician installs,troubleshoots, and repairs microcomputers, such as
Apple brand computers and IBM compatibles, which
are located throughout the Hospital, upgrades the com-
puters by adding memory and disk drives, and is re-
sponsible for maintaining an inventory of parts in the
repair shop. This technician also coordinates the send-
ing and return of computer equipment for repairs or
exchange. The types of troubleshooting and repair
work performed by the technician include complaints
regarding printer smudges, a blank computer monitor,key sticking on a keyboard, or a disc drive which is
not reading a diskette.The computer electronics technician does not workin the maintenance department but in the department of
information services. The technician is located in a
workroom in the Annex Building where the technician
works on upgrading and repairing computers. The
technician uses such diagnostic equipment as a mul-
timeter and voltmeter and such other tools as a solder-
ing iron and an assortment of screwdrivers. The techni-
cian does not wear a uniform as do employees in the
maintenance department but, instead, a shirt and tie.
The pay range for this position is $12.76 to $17.18 an
hour.With respect to the qualifications for the position,the job description requires an associate degree in elec-
tronics technology or computer science. Previous relat-
ed experience in electronics repair, for example in a
computer retail outlet, may be considered in lieu of theeducational requirements. The computer electronicstechnician is also provided with product specific train-
ing after hiring. There is only one technician in this
position and that person holds an associate degree in
electronic technology. Prior to being hired as a com-
puter electronics technician, this person worked for the
Hospital as a data processing equipment operator.The department in which an employer places an em-ployee is not determinative of whether that classifica-
tion properly belongs in the skilled maintenance unit.
Toledo Hospital, 312 NLRB 652 (1993). The Hospitalcites Garden City Hospital (Osteopathic), 244 NLRB778 at fn. 4 (1979), to support its position that the
computer electronics technician should be placed in the
skilled maintenance unit. It appears, however, that the
Hospital's technician is more highly trained than the
technician in Garden City, and that the latter techni-cian also performed routine maintenance work. In To-ledo Hospital, supra, the Board held that the placementof employees in several similar classifications, who
were responsible for complex microcomputer, main-
frame, and similar-type equipment, required further
study, and thus voted such employees under challenge.
As in Toledo Hospital, we order that the computerelectronics technician be permitted to vote under chal-
lenge (in both the skilled maintenance and the tech-
nical unit).Central Transport Aide, Central Transport ServicesDispatcher, Mailroom Aide, Motor Vehicle Operator
(SPSV); Radiology Transport Aide (RADI): Teamsterswould include these classifications in the skilled main-
tenance department. The Hospital contends that they
should be included in the nonprofessional unit.These classifications are in the central transport de-partment of the support services department, except for
the radiology aide position, which is in the radiology
department. Their wages range from $6.50 to $10.89
an hour.Central transport aides are responsible for transport-ing patients to and from various clinics or procedure
areas, and picking up specimens, medical records,
pharmacy medications, X-ray films, or anything else
related to patient care. The job functions of the central
transport aides are basically the same as the functions
performed by the radiology transport aides, except that
the radiology aides are responsible for transporting
only X-ray bound patients. These employees move pa-
tients by using a stretcher or wheelchair.Employees in these job classifications are requiredto have taken courses in secondary school, but there is
no requirement for a high school degree. There is also
no requirement to participate in any apprenticeship
program, trade school, or vocational training. Transport
aides do not perform any building or plant mainte-
nance work, nor do they perform any work related to
maintenance such as HVAC, electrical, plumbing, or 353RHODE ISLAND HOSPITAL15Only one technician does not have the required training. Thatindividual, however, began working for the Hospital 35 years ago in
the instrument room and has been grandfathered in.mechanical systems. The transport aides do not help orassist any of the maintenance employees employed in
the Hospital's facilities management department.The central transport services dispatchers receive allthe incoming calls for the transport department and are
responsible for scheduling the transport aides. They
dispatch the aides according to the requests received
and direct them throughout the day to particular des-
tinations. They perform no maintenance work, nor do
they help or assist the employees in maintenance de-
partment. The only educational requirement for this
position is secondary school.There are six mailroom aides who are responsiblefor separating and filing all interdepartmental mail at
the Hospital. They also separate out all the first-class
mail as it comes from the post office, assemble the
mail into bundles, and then deliver the mail to each of
the Hospital's departments. They put postage on out-
going mail. They perform no maintenance work nor do
they assist any maintenance employees. There are no
educational requirements for the mailroom aide posi-
tion.There are two motor vehicle operators employed inthe transport department. They are both required to
have completed a high school education or its equiva-
lent and to hold a chauffeur's license.One of the operators is responsible for transportingconfidential materials from the Hospital to other hos-
pitals, such as trustee reports and anything else that
needs to be hand-delivered by a courier. This operator
is also responsible for bringing rape kits from the
emergency room to the state health department and
bringing specimens to the state lab. The other motor
vehicle operator is primarily responsible for delivering
mail to the Hospital's two off-campus sites, the Par-
sons Building and the Coro Building. Both of these in-
dividuals use a motor vehicle provided by the Hospital
to make their particular deliveries. They perform no
maintenance work, nor do they assist any employees in
the facilities management department who perform
maintenance functions.Employees in the foregoing classifications performno skilled maintenance work, and there is no basis for
including them in the skilled maintenance unit. See,
e.g., Toledo Hospital, supra, (hazardous waste trans-porters). Contrary to Teamsters' argument in its brief,
the fact that the transport aides and motor vehicle op-
erators, ``like the other maintenance employees, move
to all areas of the hospital and are not generally con-
fined to a single building,'' is not relevant to their
placement. Nor is the level of their salary, nor their ul-
timate supervision by the director of support services.
We, therefore, include them in the other nonprofes-
sional unit.TechnicalsTechnical employees are those ``who do not meetthe strict requirements of the term `professional em-
ployee' as defined in the Act but whose work is of a
technical nature involving the use of independent judg-
ment and requiring the exercise of specialized training
usually acquired in colleges or technical schools or
through special courses.'' Barnert Memorial HospitalCenter, 217 NLRB 775, 777 (1975), quoting Litton In-dustries of Maryland, 125 NLRB 722, 724±725 (1959).Technical status is frequently evidenced by the fact
that the employee is certified, licensed, or registered,
although employees may meet the standards of a tech-
nical employee without such certification. Barnert,supra at 776.Except where indicated to the contrary, FHNP con-tends that employees in the following classifications
are not technicals, and should be excluded from the
unit it seeks to represent. The other parties' conten-
tions are as stated.Surgical Technician (OPRM): FHNP contends thatthe position of surgical technician should be included
in the technical unit; the Hospital would place this
classification in the nonprofessional unit. Teamsters
takes no position.There are approximately 27 or 28 surgical techni-cians employed in the Hospital's operating room de-
partment. These employees are required to have a high
school diploma and some training in the area. Training
programs are not standardized and vary in length from
3 months to a year. Some of the surgical technicians,
about seven or eight, received their training in the
armed services; some attended a junior college pro-
gram; and others were trained in a program offered by
the Hospital some 15 years ago.15After they are hired,surgical technicians participate in an on-the-job ori-
entation program in which they rotate through the var-
ious surgical departments such as general surgery, or-
thopedics, and neurosurgery to familiarize themselves
with various surgical procedures and to allow the Hos-
pital to evaluate their skills. There is no requirement
that surgical technicians be licensed or certified.Surgical technicians assist the registered nurse inpreparation for surgery and scrub down the instruments
and tables for the surgeon. The technicians gather the
equipment, instruments, and supplies required for the
particular procedure and assemble them on a tray in
the order in which they will be needed. Each depart-
ment usually has a standardized procedure for organiz-
ing the instrument tray. Technicians have some discre-
tion, however, to move an instrument in accordance
with their own preferences. 354DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
During a surgical procedure the technician will passthe instruments and sutures to the doctors. Although
the doctors normally ask for particular instruments, the
technician is expected to anticipate the needs of the
doctor. The technician is also responsible for keeping
the entire operating area sterile and thus monitors med-
ical students and others who come into the operating
room to observe. When surgery is finished, it is the
technician's responsibility to clean up the tables and
the instruments and to assist in cleaning the rooms.According to the Hospital's policy, technicians areunder the direct supervision of the registered nurse and
they do not function as circulators (an RN who along
with the anesthesiologist has overall responsibility for
the patient while in the operating room). The RN
circulator assists in getting the patient ready, makes
sure the technician has scrubbed and has assembled the
required instruments, makes sure there are no breaks
during surgery, supplies the surgeon with anything he
or she needs not on the tray or table, and monitors the
patient. During surgery, if something unexpected oc-
curs, the technician will ask the circulator to get a spe-
cial tray or instruments which the technician has deter-
mined the physician may need. The technicians must
act quickly in emergency room cases because surgery
may take place immediately. The type of surgery that
will be performed in these circumstances is unpredict-
able, and thus the technician not only has to act quick-
ly but exercise judgment in preparing for surgery and
reacting to whatever circumstances develop.During surgery the technician is responsible for han-dling any tissue that is removed by the physician for
testing purposes. The technician must make sure the
tissue is properly labeled and preserved.We find the surgical technicians to be technicals. Allare required to receive special training, ranging from
3 months to a year; they must be familiar with the var-
ious surgical departments in the Hospital, and rotate
through the departments to acquire the necessary
knowledge and be evaluated by the Hospital. Although
some of their duties appear to be routine, others are
clearly skilled, such as anticipating the needs of the
doctors performing surgery. In addition, they have
some discretion in organizing the order and arrange-
ment of the instrument tray. We include the surgical
technician in the technical unit. Meriter Hospital, 306NLRB 598, 600±601 (1992); William W. Backus Hos-pital, 220 NLRB 414, 418 (1975).Burn Technician, Rehabilitation Medicine Techni-cian (REHB): Teamsters would include both of theseclassifications in the technical unit. The Hospital ar-
gues that these positions belong in the nonprofessional
unit.The burn technician assists the physical therapist,the physical therapy assistant, or the occupational ther-
apist in the treatment of burn patients who are receiv-ing hydrotherapy. Specifically, the technician performsnonsurgical debridement of burn wounds including
cleaning and applying germicides. The technician is
aware of the patient's overall treatment plan, keeps
alert for patient reaction to the treatment, and can
make recommendations or suggestions that treatment
be modified. The technician is also involved in trans-
porting burn patients, providing them with a sterile en-
vironment, and cleaning the burn room and equipment
after treatment. In addition, the burn technician orients
new therapists and physical therapy students in the
procedures and techniques of burn management. When
the schedule permits, the technician assists in the phys-
ical therapy department with any exercises the burn pa-
tients are performing.The burn technician job does not require any degree,license, certification, or registration. The job descrip-
tion for burn technician states that at least 1 year of
hands-on experience in burn treatment is required. The
current burn technician was hired from a position in
the Hospital's transport department and had no post-
high school training in burn treatment. After being
hired, the technician was given on-the-job training in
how to deal with and transport patients and how to
sterilize the burn room and equipment and prepare the
burn tank.There are two rehabilitation medicine technicians,who assist the physical therapist and assistant therapist
in administering various treatments to patients such as
whirlpool, massage, hot packs, ice packs, and
ultrasound. They also set up patient areas and assist in
exercising patients to restore the patient's flexibility
and strength. In addition they clean the treatment
rooms and equipment, maintain appropriate stock lev-
els of medical supplies, and transport patients to and
from treatment areas. During treatment, the rehabilita-
tion medicine technicians observe the patients and
thereafter make recommendations to the therapists as
to the patients' progress and any changes in treatment
the technician feels is necessary.Although a degree in exercise psychology or phys-ical education is strongly desired, no degree is re-
quiredÐonly a high school diploma with experience in
fitness training and/or exercise physiology or 1 year's
experience in a fitness facility, therapy clinic, or simi-
lar environment. One of the technicians holds a 4-year
degree in physical education; the other has no degree.
If the technician has no prior training, the Hospital
provides on-the-job training of approximately 6 to 12
months.With respect to the burn and rehabilitation medicinetechnicians, as with a number of other classifications,
Teamsters argues that they should be found technical,
because they ``interact'' with other technical and pro-
fessional positions. This is not a relevant consideration.
In view of their lack of specialized training, and be- 355RHODE ISLAND HOSPITAL16No party contends these employees should be excluded becausethey are students.cause the record fails to establish the use of independ-ent judgment by these technicians, we find they are not
technicals. Consequently, they shall be included in theunit of all other nonprofessionals.Media Aide, Pathology Technician B (PATH):Teamsters contends that the media aide classification
belongs in the technical unit; the Hospital would place
it with nonprofessionals. FNHP would exclude the po-
sition of pathology technician B from the technical
unit; the Employer would include it.The pathology department is responsible for per-forming all laboratory tests needed by hospital patients.
The three media aides in this department work in themicrobiology lab in the APC building along with pa-
thology technologists. The aides' job is to prepare the
media, a chemical substance used by the microbiology
department to grow cultures in order to test for infec-
tions. There is no evidence in the record that media
aides are required to have any post-high school edu-
cation, a license, or any other certification.The pathology technician B position is located in theHospital's various laboratories where employees in this
classification perform basic technical work related to
laboratory testing. For example, they prepare slides of
blood smears, process specimens, and perform prep
work under the direction of pathology technologists,
who analyze the test results.The Hospital currently requires an associate's degreeor its equivalent. The two full-time technicians do not
have a degree but they have been employed for at least
10 years and were grandfathered in. There are no reg-
istration or certification requirements. There are also
four students in this position, who work a regular
schedule every weekendÐSaturday and Sunday. They
each work 8 to 16 hours a week and have the same
benefits as other employees working the same number
of hours.16Neither the media aide nor the pathology technicianB is required to receive specialized training or to be
certified or licensed. The media aides, as their classi-
fication implies, merely prepare media for cultures. Al-
though the work of the pathology technicians B ap-
pears to be somewhat more varied, they also primarily
prepare slides and process specimens for examination
by others. There is no evidence they exercise interpre-
tive responsibilities. Hence, we find them not to be
technicals. Cf. the employees in the pathology depart-
ment described in Trinity Memorial Hospital ofCudahy, 219 NLRB 215, 217±218 (1975).Cerebrovascular Laboratory Technician (ONSV):FNHP and the Hospital would exclude the cerebro-
vascular laboratory technician position from the tech-
nical unit; the Teamsters would include it.There are two cerebrovascular laboratory techniciansin the oncology and neuroscience services department.
These technicians, working under the direction of a
physician, use ultrasound equipment to measure blood
flow to the head. The ultrasound images are used for
the diagnosis and treatment of vascular disease.The job description states that, prior to testing, thecerebro technician reviews the patient's medical his-
tory and records the patient's pulse and blood pressure
to assess the patient's ability to tolerate the procedureand to facilitate optimum diagnostic results. The tech-
nician then conducts scanning procedures to determine
blood flow and the existence of any blockage. The
technician reviews the film to analyze the image, for-
mulates a preliminary diagnosis, and records the result-
ant test data for review and further interpretation by a
physician.The job description requires knowledge of anatomy,physiology, and general biology which may be ac-
quired in a 1-year course beyond high school; a bach-
elor's degree in a related science is preferred but not
required. Six to 12 months of on-the-job training is re-
quired; previous training in radiology, particularly
ultrasonography, is preferred but not required. The po-
sition does not require a license, certification, or reg-
istration. One cerebro technician has a 4-year bachelor
of science degree and worked 3±4 years as a cerebro-
vascular technician in a private office before coming to
the Hospital. The other technician has no post-high
school education, but has extensive work experience,
i.e., more than 5 years of working in a private vascular
surgeon's office doing exactly the same type of
ultrasound testing. The director of the oncology depart-
ment testified that this work experience provided the
technician with a level of knowledge equivalent to a
1-year course in the fields of science listed on the job
description.The director also testified that the skill requirementsof the cerebro technician position are equal to or less
than the requirements for the ultrasound technician, a
position the parties have stipulated is properly placed
in the technical unit.We find the cerebrovascular laboratory techniciansto be technicals. The Employer requires such knowl-
edge of anatomy, physiology, and biology as would
normally be obtained in college courses. The employ-
ees in this position have had extensive experience, and
not only perform scanning procedures but also prelimi-
narily review and analyze them. We find their respon-
sibilities encompass a sufficient exercise of independ-
ent judgment to qualify them as technicals. See, e.g.,
St. Elizabeth's Hospital of Boston, 220 NLRB 325,327 (1975) (cardio pulmonary technician). Cf. TrinityMemorial Hospital of Cudahy, 219 NLRB 215, 218(1975), where EKG technicians were found not to be 356DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
technicals in part because they made no interpretationsof test results.Radiology Technologist Assistant (RADI); ClinicTesting Technician (AMDT): Teamsters would includethese positions in the technical unit; the Hospital
would place them in the nonprofessional unit.A primary function of the radiology technologist as-sistant is to prepare and position patients in accordancewith the particular X-ray procedures ordered by the
physician. The assistant reviews the patient's chart and
positions the patient according to the X-ray ordered.
The assistant also mixes barium solutions in accord-
ance with the formula on the package. Another of their
primary functions is to process the film and return the
processed X-ray to the technologist. The assistant also
stocks shelves and will transport patients if necessary.There are three assistants who are supervised by theradiology technologist. No education beyond high
school is required, nor does the job require any license,
registration, or certification.The two clinic testing technicians work in the admit-ting department where they perform a variety of
preadmission tasks. These tasks include a number of
clerical duties such as answering the telephone, making
patients' appointments, and putting laboratory data into
the lab information system. They also assist the reg-
istered nurse by helping patients get from one station
to another and by helping the patients get dressed or
undressed. The clinic testing technicians also admin-
ister routine electrocardiograms, which are performed
according to a standardized procedure.This position does not require a license, certifi-cation, registration, or any degreeÐonly on-the-job
training. Although the clinic testing technician job de-
scription describes as one of their duties taking and de-
veloping X-rays, the testimony shows that they no
longer perform those duties. The radiology department
is now responsible for that function.Neither of these positions requires specialized edu-cation, licensing, or certification. Many of their jobs,
such as positioning patients, escorting them, stocking
shelves, and answering the phones, are routine. The
clinic testing technicians' function of administering
electrocardiograms is, likewise, performed in a stand-
ardized manner. Accordingly, we find that employees
in these two classifications are not technicals. MercyHospital-Cadillac, 311 NLRB 1291 (1993), at sectioniii±iv (RDT).Pharmacy Technician, Pharmacy Technician Trainee(PHAR): FNHP and the Hospital contend that these po-sitions are properly included in the nonprofessional
unit. Teamsters contends that these classifications are
technical and thus should be placed in the technical
unit.There are approximately 15 pharmacy technicians inthe pharmacy department. The pharmacy techniciansassist the pharmacist in the formulation, preparation,dispensing, and delivery of medications. The Hospital
requires technicians to have a high school education
and 1 to 2 years of college, or comparable work expe-
rience, preferably in a health-care related field. They
must also successfully complete the Hospital's 15-
week technician training program. The pharmacy tech-
nician's pay range is $8.50 to $10 per hour.The pharmacy technicians fill prescription ordersand package and label doses in accordance with the
physician's instructions and availability. The techni-
cians do not make any judgments with respect to pre-
paring medications. They formulate the dose ``based
on department standards, manufacturers' standards or
on the pharmacist approved formulation record,'' and
the pharmacist reviews all orders before they are dis-
pensed. Indeed, ``nothing is prepared without being re-
viewed by a pharmacist.''The pharmacy technician trainees are full-time em-ployees of the Hospital who are enrolled in the 15-
week technician training program. During this pro-
gram, the trainees attend classroom instruction and lec-
tures and perform the same duties and functions as
pharmacy technicians. On successful completion of the
program, they are employed as technicians. The train-
ees receive $7 per hour during the program.Pharmacy technicians and pharmacy techniciantrainees were recently considered by the Board in Mer-iter Hospital, 306 NLRB 598, 601 (1992), where theywere found not to be technicals. For the reasons ex-
pressed in that decision, as well as in decisions cited
in Meriter, we find the pharmacy technicians and tech-nician trainees not to be technicals.Audiovisual Services Specialist, Audiovisual ServicesTechnician (TECH): FNHP and the Hospital wouldfind these positions not to be technical, and would in-
clude them in the nonprofessional unit. Teamsters con-
tends they should be placed in the technical unit. At
the hearing, the parties agreed to litigate these classi-
fications based on the information contained in their
job descriptions.The audiovisual services specialist provides photo-graphic and audiovisual services in support of the Hos-
pital's informational and educational programs. The
specialist also provides photographic services through-
out the Hospital for public relations and clinical pur-
poses. The specialist develops photographs, assists
with planning for photographic and/or audiovisual sup-
port for educational programs, and participates in the
production of videotapes. The specialist must have a
level of knowledge normally acquired through comple-
tion of 2 years of college work in communications art
and sciences and between 6 and 12 months of previous
related or on-the-job experience. The job description
does not require any license, registration, or other cer-
tification. 357RHODE ISLAND HOSPITALThe audiovisual services technician provides audio-visual services in support of the Hospital's informa-
tional and educational programs. The technician deliv-
ers, sets up, operates, maintains, and performs minor
repairs on a variety of audiovisual equipment including
film, slide and overhead projectors, light and sound
systems, and audio and videotaping devices. The tech-nician also instructs others in the operation of audio-
visual equipment. In addition, the technician provides
guidance and technical assistance to determine the
most appropriate and cost-effective medium setting,
format, and equipment to meet the Hospital's needs.
The technician must have a level of knowledge nor-
mally acquired through completion of a 6-month to 1-
year technical or postsecondary program in commu-
nications and 1 year of previous related or on-the-job
experience. As with the specialist, no license, registra-
tion, or certification is required.Placement of the employees in these classificationspresents close issues. On the one hand, prior Board
cases have generally found employees in similar classi-
fications to be nontechnical. Newington Children'sHospital, 217 NLRB 793, 795 (1975) (photographer-cinematographer-television technician); Children'sHospital of Pittsburgh, 222 NLRB 588 (1976) (assist-ant medical photographer). On the other hand, in both
of the cited cases, the Board relied in large part on the
fact that no formal higher level of education, and no
certification, was required. In the present case, the job
descriptions indicate that the specialist must have
knowledge normally acquired through 2 years of col-
lege level work in communications, and the technician,
6-months to 1 year of such training. Moreover, the
specialist appears to exercise considerable independent
judgment and creativity in planning photographic
and/or audio visual support for education programs,
and he or she also participates in the production of
videotapes. Accordingly, in view of the audio visualservices specialist's training and the nonroutine natureof his duties, we find this classification to be technical.
However, we find the record insufficient to establish
that the audio visual services technician is a technical,and hence place that classification in the all other non-
professional unit.Physician Referral Representative (PHSV): Team-sters contends this position is technical; the Hospital
would place it in the nonprofessional unit. This posi-
tion was also litigated solely on the basis of the infor-
mation contained in the job description.The physician referral representative is responsiblefor receiving telephone requests from patients and phy-
sicians seeking physician services at the Hospital. The
representative must be knowledgeable in hospital serv-
ices and handles requests for transfers from other hos-
pitals on behalf of patients. The representative also
confirms patient appointments and enters intake andreferral information into the Hospital's computer sys-tem. The Hospital requires a high school degree with
knowledge of IBM computer systems preferred and the
ability to type. In addition, a minimum of 1 to 2 years'
experience in a hospital setting is required. We find no
basis to exclude this employee as a technical and so
would place the classification in the nonprofessional
unit.Medical Practice Technician (MEDC): Teamsterscontends that this position is properly placed in the
technical unit. The parties have agreed to litigate the
placement of this position based on the information
contained in the job description.The medical practice technician assists physicians intheir medical office practice in the examination and
treatment of patients. The technician takes and records
the patient's vital signs, such as blood pressure, tem-
perature, pulse, and respiration; collects specimen sam-
ples for laboratory analysis; administers electrocardio-
grams; obtains blood samples for laboratory analysis;
administers medications by injection, such as B 12 and
flu vaccine; and may also perform venipuncture for the
purpose of intravenous therapy of fluids which do not
contain any added medications. The technician is also
responsible for cleaning the equipment and the exam-
ining rooms, as well as ordering and stocking all office
supplies. The position requires a level of knowledge
generally obtained through completion of high school
as well as basic healthcare training such as an emer-
gency medical technician, nursing assistant, or medical
assistant program or equivalent experience in an acute
care or emergency setting.As with the audio visual classifications, the medicalpractice technician presents a close issue. One of this
classification's duties, venipuncture, appears to involve
considerable skill. See, e.g., William W. Backus Hos-pital, 220 NLRB 414, 419 (1975) (hemodialysis tech-nician). On the other hand, emergency medical techni-
cians are not always found technicals; much depends
on their level of training. See, e.g., Southern MarylandHospital Center, 274 NLRB 1470, 1474 (emergencymedical technicians). Considering the duties of this po-
sition as a whole, we conclude that Teamsters has not
established, on this record, the technical status of this
classification, and therefore it shall be included in the
nonprofessional unit.Buyer and Senior Buyer (MTMG): FNHP and Team-sters contend that the buyer and senior buyer positions
are not technical and should be included in the non-
professional unit. The Hospital would include these
classifications in the technical unit.There are two buyer and three senior buyer positionsin the materials management department. The buyers
are responsible for processing all supplies used by the
Hospital. Buyers are responsible for a particular type
of medical or surgical supply, while the senior buyers 358DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
17On-call employees are eligible to vote if they ``regularly average4 or more hours of work per week for the last quarter prior to the
eligibility date.'' Davison-Paxon Co., 185 NLRB 21, 24 (1970);Northern California Visiting Nurses Assn., 299 NLRB 980 (1990).are responsible for a particular area such as the operat-ing room, anesthesia department, or laboratory and re-
search.When requisition forms come into the purchasingdepartment, the buyer reviews the form to be sure it
contains all the necessary informationÐcode, cost cen-
ter number, description of items, proper signaturesÐ
and then the buyer calls the vendor specified on the
form to confirm the price and place the order. Ninety-
nine percent of the time, the vendor is already listed
on the form because only certain vendors may be used.
For example, there are only two or three vendors ap-
proved for computers; books may be bought only from
particular publishers and other vendors are under con-
tract with the Hospital. Senior buyers have essentially
the same job duties, except they are responsible for
larger projects such as processing supplies for the new
children's hospital.The buyers also review prices and materials to seewhether they are competitive, monitor the service and
product availability of the various vendors currently
being used, from time to time prepare reports on such
matters as usage and cost savings, interpret bids and
specifications, and make recommendations regarding
new suppliers. The requisitioning department, however,
makes the decision on which vendor and product to
use. The buyers' recommendations, based on an analy-
sis of cost and competitiveness, are almost always ac-
cepted in making the final decision. However, for pro-
curement of any item over $5000, there is a competi-
tive bid policy which requires that a formal proposal
go out to three or more vendors.The buyer's job description requires an associate'sdegree in business administration or related field or its
equivalent, and 1-year related experience in inventory
and purchasing procedures. Only one buyer position is
currently filled and that person has not completed any
postsecondary education. Rather, that person was pro-
moted to buyer after serving as a secretary/receptionist
in the purchasing department. The senior buyers are
also eligible for employment based on work experience
rather than a 2-year degree.The positions of senior buyer and buyer are largelycircumscribed by the Hospital's standard procedures.
Although an associate's degree in business administra-
tion or its equivalent is theoretically required of the
buyer, the person presently employed as buyer has no
postsecondary education. No certification or registra-
tion is required. We find the buyers are not technicals.
Compare Baptist Memorial Hospital, 225 NLRB 1165,1170 (1975) (assistant purchasing agent). Accordingly,
these positions are included in the nonprofessional
unit.Interpreter (CMRL): FNHP contends that inter-preters are technical employees who should be in-
cluded in the technical unit. The Hospital contends thatthe position of interpreter should be included in the allother nonprofessional unit.There are approximately six full-time, one part-time,one summer, and two on call17interpreters in the com-munity relations EEO department. These interpreters
are proficient primarily in Cambodian, Portuguese, and
Spanish.An interpreter's primary function is to communicatewith non-English-speaking patients and employees to
ensure that they receive proper service and treatment.
They assist patients in communicating with their doc-
tor or other health care provider or help patients sched-
ule appointments. When time permits, interpreters also
provide written translations of various documents such
as departmental or hospital policies, discharge instruc-
tions, the surgical consent form, and dietary informa-
tion.In addition to simply translating doctor's orders andpatient's questions, interpreters must be familiar with
the patient's culture in order to convey persuasively
the necessity for medical treatment. The interpreter
must also be fluent in English in order to describe to
the doctor how the patient is feeling. Interpreters are
required to have a working knowledge of medical ter-
minology so that they can accurately describe to the
patients the necessary medical procedures, drugs, or
treatments. Interpreters must also be familiar with all
of the Hospital's services including the billing process,
insurance, Medicare and Medicaid. They must have
knowledge of the various social service agencies which
can provide assistance to needy patients or employees.
In several instances, interpreters have contacted such
agencies on behalf of a patient.Interpreters work entirely independently; they arenever supervised when they are actually working at in-
terpreting and/or translating. They must use their own
judgment in deciding how to describe a particular tech-
nology or procedure, especially when it has no direct
translation into a foreign language. Interpreters must
independently assess when a patient has sufficiently
understood the information given.The job description for interpreters requires comple-tion of an associate's degree or its equivalent. Of the
interpreters currently employed, one has a master's de-
gree and one a bachelor's degree in foreign languages;
another has a master's degree in geography and edu-
cation from Portugal, two have the equivalent of 2 to
4 years of college; and another has had some college
education in Cambodia. Their pay ranges from roughly
$9 to $13 per hour.When an interpreter is needed, a call is made to thedepartment's coordinator who dispatches the appro- 359RHODE ISLAND HOSPITAL18The financial planning and financial systems departments em-ploy approximately 16 and 4 individuals, respectively, in various po-
sitions as financial analyst, senior reimbursement specialist, budget
manager, budget coordinator, and project coordinator-accounting.priate interpreter. Interpreters carry beepers so thatthey can be sent on calls even when they are not in
the building. The coordinator also has a list of approxi-
mately 100 employees who are proficient in a foreign
language. These employees have voluntarily agreed to
be called if no interpreters are available or if there are
no interpreters for their particular language. When
these employees are called, they perform the same
functions as the interpreters. Sometimes in the operat-
ing room when an interpreter is needed but none is im-
mediately available, anyone who can speak the lan-
guageÐnurses, technicians, orderliesÐis used as an
interpreter.We find the interpreters are not technicals. Althoughsome higher education is required, and although sev-
eral have advanced education in languages, others have
college educations in unspecified areas. It appears from
the record that the main job of the interpreters is to
convey information to and from patients who speak a
foreign language, and that interpreters' knowledge of
medical, billing, and other hospital procedures is of a
generalized nature. Moreover, when interpreters are un-
available, anyone who can speak the required language
serves as a substitute. We find the interpreters are not
technicals and include them in the nonprofessional
unit.Business Office ClericalsThe Board has experienced very little litigation re-garding business office clericals in recent years. In the
past, the Board has distinguished between business of-
fice and nonbusiness office clericals (BOCs), consist-
ently including the latter in service and maintenance
units in hospitals where they have contact with service
and maintenance employees. Mercy Hospitals of Sac-ramento, 217 NLRB 765 (1975); St. Luke's Episcopal,222 NLRB 674 (1976); Duke University, 226 NLRB470 (1976). Thus, clerical employees who are located
geographically throughout the Hospital, within various
departments composed of other service and mainte-
nance employees, are included in overall nonprofes-
sional units. St. Francis Hospital, 219 NLRB 963, 964(1975).In the Healthcare Rulemaking, the Board also recog-nized the distinction between business office and other
types of clericals. 284 NLRB 1528 at 1565. The Board
noted that BOCs perform distinct functions: handling
finances and billing, and dealing with Medicare, Med-
icaid, and other reimbursement systems. BOCs are
generally supervised separately in BOC departments;
this separation has resulted from the almost universal
centralization of business office functions. BOCs have
little interaction with other nonprofessionals because
the BOC offices are often physically isolated.The parties stipulated that the financial planning de-partment (FNPL) and the financial systems department(FSYS), both of which are located in the Parsons Med-ical Building, are business office clerical positions and
therefore should be excluded from the units sought
herein.18The parties disagree, however, on whetheremployees in three other departments, patient financial
services, medical records, and general accounting
should also be excluded as business office clericals.Senior Accounts Payable Clerk, Accounts PayableClerk, Accounts Payable Audit Clerk, Secretary C,
Clerk B, Clerk Specialists (ACCT): Teamsters wouldexclude these classifications as business office clerical
while the Hospital would include these positions in the
nonprofessional unit.The general accounting department keeps the ac-counting records of the Hospital, using a general ledg-
er, and prepares both the monthly and annual financial
statements. The accounting department is responsible
for payroll, account payables, and depositing incoming
cash receipts. The department is also responsible for
making sure the Hospital has sufficient operating cap-
ital to pay its accounts payable and meet its payroll.
Thus, the department monitors checking account activ-
ity, and is responsible for the various hospital bank ac-
counts, including operating, payroll checking, lock box
(incoming cash), and endowment accounts. It also
monitors the Hospital's investment funds. The depart-
ment is also in contact with the development office
with respect to fundraising activities so that incoming
funds can be posted to the appropriate ledger account.
Any payment made to the Hospital goes to the ac-
counting department, including checks from the Fed-
eral Government and insurance agencies. When bills
are submitted by vendors, the department works with
the Hospital's check register to make payments to ven-
dors, and to record those payments in the general ledg-
er.Employees in this department have no involvementin patient billing. They do not contact insurance com-
panies regarding patients' bills or reimbursements.
They do not work with or assign codes for DRGsÐ
a diagnostic reimbursement groupingÐwhich essen-
tially is a mathematical formula for determining how
much the Hospital will be reimbursed from Medicare
or private insurers. They do not generate any paper-
work used for obtaining reimbursement from Medicare.
They do not work on collections of patient bills or
with patient billing accounts. This department, like the
patient financial services department, is located in the
Parsons Medical Building.The three or four clerk specialists in the accountingdepartment handle the documentation for all incoming
cash, insure that it is properly deposited, and then pro- 360DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
vide the patient financial services department with theinformation about the deposits so they can apply it to
the proper patient account. Specifically, the clerk spe-
cialists receive hundreds of checks per day which are
deposited in a lock box. The checks are accompanied
by a document called the settlement sheet, which is
generated by the insurance carrier making the payment
and which lists the accounts being paid. After copies
of these checks and supporting documentation are
made, the clerk specialist retains one photocopy and
records it in the general ledger. The settlement sheet
from the insurance carrier and a copy of the check is
then transmitted to patient financial services. When a
check is returned for insufficient funds, the clerk spe-
cialists turn it over to patient financial services for
handling.The senior accounts payable clerks and accountspayable clerks match the packing slips which accom-
pany incoming goods ordered by the Hospital to the
bills submitted by the vendor. The packing slips and
proof of delivery forms are sent to the accounting de-
partment from the receiving department. The accounts
payable audit clerk provides a detailed comparison of
all the documents with the end product and makes any
corrections that are needed. These employees periodi-
cally interact with the accountants in the department
and/or the patient financial services department with
respect to insufficient funds or incoming wire transfers.
The major distinction between the senior account clerk
and the account clerk is that the senior clerk assigns
voucher numbers to each invoice package and submits
them to the data entry department for payment.The secretary C in the accounting department per-forms general secretarial functions for the department.
These duties include serving as a telephone operator,
word processing, and being responsible for all the of-
fice supply needs of the department.It is clear, under established Board law, that clericalswho perform accounting functions such as these, in a
separate location (here, the Parsons Building), are busi-
ness office clericals. Baker Hospital, 279 NLRB 308,308 (1986); Southwest Community Hospital, 219NLRB 351, 352 (1975); Trumbull Memorial Hospital,NLRB 796 (1975). We so find and thus exclude them
from the petitioned-for units.Computer Operator, Data Entry Operator, Clerk B,Production Control Clerk, Secretary D, Data Process-
ing Equipment Operator, Data File Librarian, Help
Desk Coordinator (INFS): Teamsters contends theseclassifications are business office clerical positions; the
Hospital would include them in the all other non-
professional unit.The information services department is responsiblefor the processing and maintenance of the data proc-
essing systems at the Hospital. The program area of
this department is located in the Coro Building wherethe clerk B and the secretary D positions are located;the data center, which includes all the other classifica-
tions, is in the basement of the Keystone Building,
where the admitting department and telephone opera-
tors are also located.The employees in this department have no patientcare functions or any direct care patient contact. They
also have no involvement in patient billing or patient
billing accounts and do not contact insurance compa-
nies regarding individual bills or reimbursement. They
do not work with DRGs or assign coding for DRGs;
they do not generate any paperwork for reimbursement
for Medicare or otherwise; and they do not work on
the collection of patient bills.Computer operators in the data center operate twomainframes, an IBM 3090±180J and an IBM ES 9000±
320, which are used in every department of the Hos-
pital from purchasing to nursing. These departments
use the computer through on-line access via a terminal
or a personal computer or through batch. For instance,
these employees may install software for a nursing
acuity system in the mainframe, which would be used
by the nursing department to determine the types of
patients that may be on the nursing unit on a particular
day for staffing purposes. In addition, computer opera-
tors run the programs for the patient management sys-
tems on the mainframe, which is used by a number of
different employees scattered throughout the Hospital
for such purposes as collecting demographic data on
patients, recording test results, and the charges for such
tests.Data entry employees enter data from all areas ofthe Hospital. They deal with a variety of statistical
data such as pharmacy information, accounts payable,
and patient information such as the number of visits
and procedures a patient has had. The various hospital
departments prepare the information and give it to data
entry for processing.The data entry operator, data file librarian, clerk B,and secretary D do not deal with patient care informa-
tion, patient charts, or records. They never call up any
information about patient treatment or medical data on
the mainframes. The department does, however, enter
cost information, ``charges,'' for patient services per-
formed in some of the Hospital's departments. For in-
stance, although a majority of the charges with respect
to outpatient are input by the various clinics, some,
like medical and pediatric, send the charges to data
entry. The charges are in code rather than in dollars
and cents, and may or may not be the same as an in-
surance code.The production control clerk is responsible for main-taining the run schedule of the data center. Some com-
puter systems have both batch and on-line jobs, which
have to be processed in a certain order. It is the re-
sponsibility of the production clerk to make sure that 361RHODE ISLAND HOSPITAL19Though Teamsters, at one point in its brief, states that ``dataprocessing, key punch and data control function has been uniformly
held by the Board as not BOC''; and, at another point, that ``there
are no reported cases in which this function is BOC,'' all its argu-
ments are to the contrary; moreover, the cases referred to uniformly
find data processing employees to be BOCs. We deem Teamsters'
statements to be inadvertent errors.the second and third shift employees process these jobsin accordance with the documentation for those sys-
tems. The production control clerk also maintains the
schedule of ``on request'' jobs, which are run only for
specific purposes.The help desk coordinator assists computer userswho have problems accessing the on-line systems that
are available at the Hospital and helps resolve any
problems they may have. The requirements for this job
are a high school education, a knowledge of data proc-
essing terms, and the ability to use a terminal.The data processing equipment operator takes re-ports prepared by the main frame printer and processes
them through a machine which separates them into
separate pages. This person also decollates prepared re-
ports by separating the reports into multiple parts.The data file librarian maintains a library of mag-netic tapes. The clerk B is a clerical position in the
programming area responsible for regular secretarial,
office functions.The computer operator and data processing equip-ment operator work three shifts, 24 hours a day; the
data entry operator, help desk coordinator, data file li-
brarian, clerk B, and secretary D work only one shift.Data entry and data processing employees have tra-ditionally been deemed by the Board to be business of-
fice clericals, regardless of the fact, noted by the Em-
ployer in its brief, that the data they handle originates
throughout the Hospital. Seton Medical Center, 221NLRB 120, 121 (1975); Valley Hospital, Inc., 220NLRB 1339, 1343 (1975). Likewise, we find them to
be business office clericals here.19Patient Accounts Representative-Ambulatory, Emer-gency Department Billing Clerk, Clerk B (Emergency
Room), Patient Services Secretary B (PTFS): Team-sters contends that these positions should be included
in the nonprofessional unit; the Hospital would exclude
them as business office clericals.There are eight separate work groups in the patientfinancial services department: emergency room reg-
istration, outpatient or ambulatory registration, finan-
cial counseling, billing, cash posting, insurance follow-
up, patient followup, and customer relations. Except
for emergency room registration and outpatient reg-
istration, which are located in the APC Building, the
parties agree that all of the other classifications which
are located in the Parsons Medical Building, and finan-
cial counseling in the basement of the main building,
are typical business office clerical functions.Emergency room registration and outpatient registra-tion is responsible for collecting demographic and fi-
nancial information about all incoming patients. When
patients enter the APC Building, they first go to the
information desk where they are checked off a com-
puter listing by a patient services secretary B. If the
patient has been preregistered, the secretary gives the
patient his/her registration card and then verifies that
the information on the card is correct. Employees in
this work group also get patients to sign Medicare
forms or the welfare log as required by third party
payers. They then route patients to interviewers, pa-
tient accounts representative-ambulatory, as they be-
come available.The patient accounts representative-ambulatory re-views the patient's record to make sure the informationis up to date or, if the patient has never been to the
ambulatory clinics or the APC operating room, collects
the necessary pertinent information. This information
includes such items as name, address, date of birth,
telephone number, maiden name, former residence,
physicians, past medical history, financial status, and
medical insurance. The representative may have to
contact insurance companies if preauthorization is
needed. This information is then input into the com-
puter system. The patient accounts representative gen-
erates a plastic card imprinted with basic information
concerning the patient such as his or her ambulatory
record number, name, address, date card expires, and
a financial coding which is needed in the various clin-
ics. On the back of the card is a list of the patient's
appointmentsÐdate, time, and clinicÐand telephone
numbers of the physician or the clinic. If the patient
is going to the operating room, he/she is also given a
wrist band.Emergency room registration is handled in the samemanner. Demographic and financial information is ob-
tained from an interviewer or patient accounts rep-
resentative and the patient is given a registration card.
And, like patients headed for the ambulatory operating
room, emergency room patients are given a wrist band.
The information collected from the patient is entered
into the computer, which is used to bill the patient.Patients then go to their appointments at the appro-priate clinic, or the operating room, located on various
upper floors of the APC building. Patient accounts rep-
resentativesÐambulatory are assigned to the clinics as
well as the operating room, where they share a desk
with a patient services secretary B. The patient ac-
counts representatives rotate weekly between the clin-
ics and the registration area. At the clinic the patient
presents her card and, if additional appointments are
needed, the secretary or patient accounts representative
will add to the card the date, time, and clinic of the
next appointment. 362DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
20These codes are determined by coding technicians in the medi-cal records department who review each patient's medical record and
then assign a code to each procedure that appears in the record. At
the hearing, the parties stipulated that these technicians are business
office clericals.The emergency department billing clerks are locatedin the basement of the Samuels Dental Building, where
they are responsible for accumulating all of the charges
for services performed in the emergency room. They
then compare the charge slips to the actual emergency
room record. They also code the charges with diag-
nosis codes, which are necessary for insurance pur-
poses. After putting all the information together, they
send it to key punch for processing on the patient's ac-
count.The emergency room clerk B position is in the bill-ing area in the Samuels Dental Building. These em-
ployees perform clerical functions such as filing and
sorting charge records.Most of the clericals at issue here are, as indicated,located in areas frequented by patients. They do not
work in predominantly business office areas; other
nonprofessionals are nearby. The patient accounts rep-
resentatives even rotate, on a weekly basis, to the clin-
ics themselves. In conformity with Board precedent,
therefore, we find them to be hospital clericals and in-
clude them in the other nonprofessional unit. WilliamW. Backus Hospital, 220 NLRB 414, 415±416 (1975);Jewish Hospital Assn. of Cincinnati, 223 NLRB 614,621±622 (1976). Although the emergency department
billing clerks have workstations in a separate location,
i.e., in the Dental Building, we deem it most appro-
priate to place them with the other emergency room
clericals and consider them as a group to be hospital
clericals, rather than to divide the group between two
units.Correspondence Secretary, Dictation MonitoringClerk, Medical Records Reception Clerk, Clerk A,
Clerk B, and Medical Transcription Secretary A and B
(MREC): Teamsters would include these positions inthe all nonprofessional unit, while the Hospital con-
tends that they should be excluded as business office
clericals.The medical records department is under the overallsupervision of the vice president of financial oper-
ations, who is also responsible for financial systems,
financial planning, patient financial services and gen-
eral accounting. The department is open 24 hours a
day, 7 days a week.The department is located in the basement of theAPC building, along with the mailroom, transport, of-
fice services, and housekeeping. The upper floors
house the Hospital's various clinics. Connecting the
patient clinics with the medical records department is
a conveyor system that carries records from the base-
ment to whichever floor they are needed. If the con-
veyor system is not operating or if a clinic needs medi-
cal records immediately, the clerk A will personally
hand-carry the record directly to the clinic. When med-
ical records are needed in the operating rooms in the
APC building, they are either delivered by the clerksor the orderlies will come down to get the files. Trans-port employees also deliver records to medical units in
other buildings when needed. The department gets
hundreds of requests for records a day. Virtually all of
these calls come from the clinics in the APC building.According to the testimony of a clerk A, who hasbeen in the medical records department for 4 years,
she has never gotten a request for medical records
from the financial counseling area or the billing work
group in the Parsons Building, which the parties stipu-
lated are business office clerical positions. No records
have been requested from or delivered to the cash
posting working group, insurance followup, patient fol-
lowup, customer relations, or financial systems. On oc-
casion, however, these departments have requested cer-
tain information from medical records. For example,
the billing work group in the patient financial services
department is required by certain insurance companies
to attach the patient's medical record to the bill. Cop-
ies of the patient's medical record are obtained from
the medical records department or the emergency
room. The employees in the billing group would also
contact employees in medical records to obtain missing
diagnosis codes or other information omitted from a
bill.20In addition, employees in the insurance followupwork group in the patient financial services department
would ask the medical records department to review a
record to see if there is any missing or incorrect infor-
mation which has resulted in the nonpayment of all or
part of a bill to an insurance company.The clerk B position in the medical records depart-ment is identical to the clerk A position, except that
employees in this classification assign, assemble, and
combine. Specifically, when the records come down
from the unit, they assign the records to the particular
doctor, then assemble the record in an orderly fashion,
and combine the records by putting together all of the
patient's previous admissions into one record to make
it easier for the doctor to review the patient's record.The reception clerk sits at a desk in the front of thedepartment. The person in that position is responsible
for giving directions to anyone who walks in to the de-
partment. If there is a request for correspondence, the
reception clerk will call the correspondence secretary.
When a patient comes in to check on files which had
not been located in time for the patient's clinic ap-
pointment, the reception clerk will consult with a clerk
A or B to see if the record has been located.Medical records employees have for the most partbeen deemed not to be business office clericals, but
rather hospital clericals. St. Catherine's Hospital of 363RHODE ISLAND HOSPITALDominican Sisters of Kenosha, 217 NLRB 787, 789 fn.20 (1975); Alexian Bros. Hospital, 219 NLRB 1122,1123 fn. 8 (1975); Baptist Memorial Hospital, 225NLRB 1165, 1168 (1976). We reach the same conclu-
sion here. Employees in the foregoing classifications
work in an area near other service and maintenance
groups, and in the same building as a number of clin-
ics. Despite their ultimate supervision by the vice
president of financial operations, they work largely
with patients' medical records, and receive continuous
requests for information from employees dealing di-
rectly with patients. They have little contact with ad-
mitted business office clericals. We find they should
be included in the other nonprofessional unit.Surgical Pathology Information Processor, Pathol-ogy Transcriptionist Secretary A (PATH): Teamsterswould exclude these classifications from the non-
professional unit as business office clerical positions.
The Hospital would include both positions.The pathology transcriptionist secretary A works inthe administrative and physician offices in the APC
building. Her sole job function is to type autopsy re-
ports written by residents and pathologists.There are five surgical pathology information proc-essors in the pathology department who also primarilywork in the administrative offices in the APC building,
but they also spend some time in the surgical suite in
the Hospital's main building. Their duties include fil-
ing, typing surgical reports and handling telephone in-
quiries from physicians' offices on surgical specimens
that were analyzed. They do not do any data computer
entry.Neither of these positions include billing or reim-bursement work.As many of these employees work in patient-careareas of the Hospital, and as they all work directly
with physicians, including residents and pathologists,
rather than in the Employer's main business office, we
find they are hospital rather than business office
clericals and are properly included in the other non-
professional unit. Duke University, 226 NLRB 470,471 (1976); see also dictum in Barnes Hospital, 306NLRB 201 (1992).Billing Specialist (SURG): Teamsters contends thatthis position is business office clerical. At the hearing
the parties agreed that the placement of this position
would be decided on the basis of the information in
the job description.The billing specialist assists a physicians' groupwith respect to patient billing for private services. The
specialist obtains the necessary billing information
from the patient; sends out patient bills; completes
forms for reimbursement from third party payers such
as Blue Cross, Medicare, welfare or private insurance
companies; posts payments from patients and insurance
companies; and confers with representatives of thirdparty payers to resolve billing problems. This individ-ual also reviews patient accounts that are in arrears and
prepares regular reports reflecting the accounts receiv-
able and accounts payable, summarizing each physi-
cian's billing activities. The position requires a level of
knowledge generally obtained in high school with a
concentration in the area of business, and 1 to 2 years
of progressively more responsible experience in proc-
essing and resolving patient accounts.The record contains no information about the worklocation of this employee, or about his or her super-
vision. However, it is clear from the description that
he or she works closely with physicians, and while
clearly performing clerical and administrative func-
tions, does not do so in connection with the Employ-
er's main business office. We find the billing specialist
to be a hospital clerical, includable in the nonprofes-
sional unit. St. Luke's Episcopal Hospital, 222 NLRB674, 677 (1976) (billing clerks).Clerk B (PEDI): Teamsters contends that this posi-tion is business office clerical; the Hospital would in-
clude it in the nonprofessional unit. The pediatric de-
partment has its own separate billing area, which pre-
pares patients' bills as well as reimbursement forms for
insurance companies and third parties. These clerks
primarily enter data in their computer terminals, handle
patient inquiries by telephone about the status of their
accounts, and assist in the production of financial
statements and insurance forms. They are supervised
by the lead secretary. As these clericals work in the
pediatric department, and not the Employer's main
business office, and are supervised by a secretary in
their office, we find them not to be business office
clericals and thus include them in the all other non-
professional unit. Duke University, 226 NLRB 470,471 (1976).Emergency Department Records Clerk (EMSV):Teamsters claim this position should be excluded from
the nonprofessional unit as a business office clerical
classification; the Hospital would include it. The only
evidence with respect to this classification is the job
description.This employee is responsible for preparing one de-partment's payroll for processing. Thus, the clerk gath-
ers information as to employees' work schedules, re-
solves any discrepancies, and completes the depart-
ment's payroll sheets. This individual is also respon-
sible for maintaining records of employee tardiness,
overtime, sickness, and holiday and vacation usages,
and for compiling monthly quality assurance statistics.
The Hospital requires a level of knowledge generally
obtained through the completion of high school and 6
months' previous experience in payroll plus up to 6
months of on-the-job training.It appears that these clerks, like the clerk Bs in thepediatrics department, do not work in the Hospital's 364DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
main business office but in the emergency department.Accordingly, we find them to be hospital clericals and
include them in the nonprofessional unit.StudentsCollegiate Nursing Assistant I and II (EMSV)(NSPD) (NSAD), Radiology Student (RADI), Pharmacy
Student (PHAR): Teamsters contends that the individ-uals employed in these positions should be excluded
from the nonprofessional unit because they are stu-
dents or, alternatively, because they belong in the tech-
nical unit. FNHP contends these individuals are not
technicals, and the Hospital would put these positions
in the nonprofessional unit.The Collegiate Nursing Assistants I and II (CNA Iand CNA II) must be enrolled in a school of nursingin the State of Rhode Island or surrounding areas and
have completed a clinical rotation at their school be-
fore employment. The CNA II's must have completed
three clinical rotations and must be entering their sen-
ior year. They do not receive any college credit for
their employment in the CNA program. However, if a
CNA drops out of school, employment is terminated.The career path for a CNA is to become a registerednurse. Typically, after a year a CNA I becomes a CNA
II, and then upon graduation from nursing school, a
graduate nurse. Upon successful completion of State-
administered nursing boards, the individual becomes a
registered nurse. One of the Hospital's witnesses de-
scribed this progression as a ``continuum of training
and education'' leading to the position of an RN.CNAs work on a per diem basis and receive no ben-efits except for the weekend and shift differential.
They have no set schedule, and are only required to be
available for work one weekend in every 4-week pe-
riod. However, CNAs may work between 8 and 24
hours per week. They are called to work in accordance
with patient and staffing needs at the Hospital. The
pay rate for a CNA I is $7 per hour and $9 per hour
for a CNA II.There are approximately 47±50 individuals in eachCNA classification. CNAs are hired as a group, not in-
dividually, twice a year at the beginning of each se-
mester. As one group moves up, another replaces it.
Although CNAs are evaluated on the same standard-
ized form the Hospital uses to evaluate all of its em-
ployees, they do not receive raises based on their eval-
uation as the other hospital employees do. In fact, they
never receive raises; all CNA I's and CNA II's receive
the exact same hourly rate assigned to their classifica-
tion.It is the primary function of both the CNAs andnursing assistants to administer basic nursing care to
patients. Both CNAs and the nursing assistants give
bedbaths and bedpans, take vital signs, help patients
get out of bed, walk them, and feed them. The job du-ties of the CNA II's are greater in scope. For instance,a CNA I can check an IV but if something is wrong,
the CNA I cannot remove the needle; the CNA II,
however, can perform that function.In addition, both the CNAs and the nursing assist-ants receive instruction and direction from the RN on
their particular unit. Both also perform clinical tests
such as blood pressures, pulses, and respirations and
record those results on the clinical progress sheet at the
patient's bedside. And, both perform such functions
independently without a RN in the patient's room. Fi-
nally, both the nursing assistant and the CNA would
bring any problems that arise on the unit to the atten-
tion of the RN. Lastly, the salary range for the position
of nursing assistant, which is approximately $6±$9 per
hour, is comparable to the CNA's wages.However, the CNAs also have more sophisticatedduties than the nursing assistant, which are to some ex-
tent comparable to those of LPNs. For example, a
CNA II can perform a catheterization, which involves
inserting a tube in a patient, while a nursing assistant
is not permitted to do so. Additionally, a CNA can
regulate an intravenous flow, which means adjusting
the amount of intravenous solution ordered by a physi-
cian. CNAs also monitor tube feedings, in which a
tube is inserted into the patient through the nose to the
stomach or directly into the stomach to give them nu-
trition. A CNA II is permitted to give a respiratory
treatment, called an aerosol treatment, in which the pa-
tient inhales oxygen and a bronchial dilator medicine.
Because the duties of a CNA are different, there are
different staffing requirements for CNAs. Also, the
nursing assistant is only required to have a high school
degree or its equivalent; CNAs must be attending a
nursing school.In addition to the different educational requirementsand the different duties, CNAs must also function
under the direction of a professional nurse. In fact, a
principal function of the position is to give the oppor-
tunity for ``students of professional nursing to apply,
with supervision, the knowledge, clinical and cognitive
skills and values essential for making clinical judg-
ments [sic] based on the nursing process.'' Essentially,
the program is for the purpose of giving the student an
opportunity to gain professional development.There are three radiology students at the Hospital.They perform X-ray work the same as a radiology
technologist. These individuals are required to be full-
time students at the radiology technology school run
by the Hospital which is a 2-year program with ap-
proximately 26 students currently enrolled. In order to
work as a radiology student at the Hospital, they must
be seniors in the program, which means they only
work for the Hospital for up to 1 year maximum, and
typically work only 6 months. They receive no course
credit for their time spent in employment as a radiol- 365RHODE ISLAND HOSPITAL21Distinct from the employment of pharmacy students, the Hos-pital also participates in a clerkship program with the University of
Rhode Island College of Pharmacy. This program is part of the stu-
dent's required course work and consists of three separate clerkships
each lasting 6 weeks. One is an externship which requires the stu-
dent to work in an organized health care setting such as a hospital.
For the second clerkship, the student works in a retail pharmacy, and
the last must be spent in a clinical setting. The Hospital participates
in both the externship and the clinical clerkship, with students rotat-
ing between the two. These students are graded on their performance
and receive no compensation from the Hospital.ogy student and such employment is not a necessaryaspect of their education. After graduation, they are
qualified to operate the equipment and to perform the
duties of a radiology technologist and thus are eligible
to be employed at another position in the Hospital.The students typically work 8 hours a week. Theirscheduling is done by the director of the school and
a supervisory technologist. None of the students work
full time and therefore none of them receive a full-time
benefit package. Their pay is approximately $8.60 perhour.The students are evaluated on the same evaluationform the Hospital uses for all of its employees' annual
performance evaluation. However, unlike other hospital
employees, the evaluation might also include informal
information to the school's director that might require
the student to get some additional training. Also unlike
the Hospital's other employees, these evaluations do
not result in any raise even if they receive a favorable
performance rating.There are 12 pharmacy students currently employedat the Hospital. The students are required to be en-
rolled in an accredited college of pharmacy. While
there is no requirement that they have completed any
particular year, pharmacy students are typically hired
in their second or third year of a 5-year program. The
Hospital advertises for openings by placing an adver-
tisement in a Sunday newspaper and by sending flyers
to local colleges of pharmacy which describe the job
as an opportunity to gain hands-on experience in a
comprehensive pharmacy service. Pharmacy students
receive no college credit for their work at the Hos-
pital.21The pharmacy students assist the pharmacist in theformulation, preparation, dispensing and delivery of
medication and related pharmaceutical supplies. Typi-
cally, the pharmacy students select medications from
the physician's order sheet and get them ready for the
pharmacist to review prior to dispensing. They prepare
IV solutions when special formulations are required
and assist in the preparation of extemporaneous medi-
cation. The job duties performed by the pharmacy stu-
dents are substantially similar to those performed by
the pharmacy technicians, and in both cases their work
must be reviewed by the pharmacist.The pharmacy students generally work two to threeshifts per week, i.e., 16 to 24 hours and have set
schedules. They are required to work a minimum of
every other weekend and every other holiday. They
primarily work the first and second shift and their em-
ployment with the Hospital usually runs from 2 to 3
years. The salary range for the position begins at ap-
proximately $8 an hour and goes up to about $9.50 an
hour. Pharmacy students receive the same benefits as
any employee with comparable standard hours. The
pharmacy students are evaluated by the technician
group leaders using the same annual performance ap-
praisals as are used for the Hospital's other employees.
The assistant director of pharmacy reviews the evalua-
tions which are then used to determine salary in-
creases.We exclude the CNA I and CNA II and the radiol-ogy students from the petitioned-for units, because we
find their interests to be separate from those of nonstu-
dent employees. We do, however, include the phar-
macy students.In St. Elizabeth's Hospital of Boston, 220 NLRB325 (1975), nursing students were excluded because
they were treated differently from nonstudent employ-
ees, i.e., they worked only 12 hours a week and re-
ceived no fringe benefits, and their performance was
not evaluated; their employment was only incidental to
their educational objectives. See also Lake City Housefor the Aged, 229 NLRB 54 (1978); and PawatingHospital Assn., 222 NLRB 672 (1976), where studentswere excluded because they had different terms and
conditions of employment from nonstudentsÐlower
wages, work was scheduled around school, and they
received no fringe benefits.Here, both the CNA I and II's and radiology stu-dents are required to be enrolled in a school of nursing
or a radiology technology school, respectively, and
must have completed certain course work to be eligible
for employment. Both receive few benefits and their
work schedule is unique to their classificationÐCNAs
only have to be available one weekend every 4 weeks,
and they are called to work only when the Hospital
needs them; the radiology students are scheduled, in
part, by the director of their school. Although both are
evaluated on the same forms as other employees, in
neither case does the evaluation result in a pay raise.
All of the students get precisely the same pay. CNAs
are not even hired individually, but are brought in en
masse. For both CNAs and radiology students, if they
drop out of school, their job terminates; if they grad-
uate, they must be employed in another capacity.Based on these facts, we find these students to beprimarily interested in attaining their educational ob-
jectives with significantly different terms and condi-
tions of employment from those of other employeesÐ
particularly the fact that they are not eligible for raises. 366DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
22See Mental Health & Family Services Center, 225 NLRB 780(1976), where psychiatric interns were excluded because their intern-
ship was a prerequisite to obtaining a degree.Thus they are excluded. The fact that they receive nocourse credit for their work, and that employment is
not a necessary aspect of their education,22does notoutweigh the many different work interests and objec-
tives setting them apart from nonstudent employees.Beecher Ancillary Services, 225 NLRB 642 (1976),cited by the Hospital, in which technologist student-
trainees were included in the technical unit, is distin-
guishable. The ``student-trainees'' in that case were re-
quired to complete a year of clinical internship as a
prerequisite to becoming State-licensed technologists.
The Board distinguished these interns from the medical
interns and resident doctors who were excluded in Ce-dars-Sinai Medical Center, 223 NLRB 251 (1976),finding the student-trainees were merely being trained
to perform certain tasks, and were not students acquir-
ing an education. We find Beecher distinguishablefrom the instant case on the ground that there is no in-
dication that the student-trainees were, unlike the
CNAs and radiology students here, required to be cur-
rently enrolled in a school in order to be employed. It
appears that their internship was simply a requirement
for licensing and unrelated to any requirement that
they be simultaneously enrolled in school. Here, the
opposite is true.Although pharmacy students are required to be en-rolled in a college of pharmacy in order to be em-
ployed at the Hospital, unlike CNAs and radiology stu-
dents, they are treated more like employees. Thus, they
work set schedules, receive fringe benefits, have a sal-ary range of $8 to $9.50 per hour, and are evaluated
on the same basis as other employees; notably, they
are given salary increases commensurate with their
performance appraisals. In these circumstances, we
will include the pharmacy students. Medical Arts Hos-pital of Houston, 221 NLRB 1017, 1018±1019 (1975);St. Luke's Episcopal Hospital, 222 NLRB 674, 678(1976). Noting that the duties of pharmacy students are
substantially similar to those performed by the phar-
macy technicians, whom we have placed in the non-
professional unit in accordance with Board precedent,
supra at 14 of this decision, we also include the phar-
macy students in the nonprofessional unit.Research AdministrationTeamsters contends that the entire research depart-ment should be excluded as an educational entity that
is not a proper function of an acute care hospital. Al-
ternatively, if the research department is found to be
part of the Hospital, Teamsters contends that none of
the research positions should be included in the non-
professional unit but that all such positions should be
excluded as being either technical, professional, busi-ness office clerical, confidential, or student. It is theHospital's position that there is no legal or rational
basis to exclude the Hospital's research function or any
of its employees who perform a research function. The
Hospital also contends that the various research posi-
tions should all be placed in the nonprofessional unit.
FNHP does not discuss this issue in its brief.There is no research department per se at the Hos-pital, but rather, an office of research administration,
which provides administrative support for research
functions taking place throughout the Hospital's var-
ious departments. This office is divided into five func-
tional areas. (1) The contract property section is re-
sponsible for working with investigators on patents, in-
ventions, foreign filings, and anything else involved in
the licensing of any property developed by the Hos-
pital as well as the administration of research con-
tracts. An investigator is normally a PhD or MD em-
ployed by the Hospital who also has clinical and/or ad-
ministrative responsibilities in addition to research ac-
tivities. These investigators are located in every depart-
ment in the Hospital. (2) The sponsored projects man-
agement group is responsible for working with inves-
tigators who are applying for or have been awarded a
grant and also to properly administer and manage the
grant money when received.(3) The central research labs section provides cen-tralized support for investigators by obtaining extraor-
dinary and expensive research equipment which can
not be provided in individual departments. This equip-
ment is offered on a fee-for-service basis to the dif-
ferent departments and in rare cases may be used for
clinical purposes. A similar support function is per-
formed by the (4) central research facilities section.
The main function of this section is the care and over-
sight of the Hospital's animal research area. Its office
and animal facilities are located in buildings separate
from patient care facilities. This section trains all in-
vestigators in the proper use of animals in research and
is responsible for all biosafety issues. The final section
in the office of research administration is (5) the com-
pliance section. This section insures compliance with
the various applicable Federal and state regulations. It
also coordinates and maintains the review boards
which, as required by law, review all research projects
involving animals.The individuals considered researchers at the Hos-pital are not employed by the office of research admin-
istration but rather are employed throughout the clini-
cal departments at the Hospital. The salaries of these
individuals are funded to varying degrees from grant
funds. There are 250 sources of outside funding in-
cluding private corporations, gifts, government and
universities; and money from these sources constitutes
75 to 80 percent of the funds received by the research
department. Typically, the Hospital competes with 367RHODE ISLAND HOSPITAL23Jewish Hospital of Cincinnati, 223 NLRB 614 (1976), cited byTeamsters, is distinguishable. Among other things, the employees of
Children's Psychiatric Center there excluded were located in a sepa-
rate building 200 yards from the hospital complex, across a city
street. Many employees shifted from one payroll to another. No such
considerations are presented here, although the matter of grant fund-
ing for some employees may, depending on the circumstances, ulti-
mately result in their exclusion, as discussed below.medical schools for the grants that are available. Al-though the Hospital's research department is independ-
ent from Brown University, many of the individuals
performing research functions, probably 70 percent, are
also on the faculty of Brown University. However,
they are all employees of the Hospital, are paid by the
Hospital, and receive benefits on the same basis asother hospital employees there.The Hospital's research activities are functionally in-tegrated with all other aspects of the Hospital's oper-
ation. William Walsh, PhD, director of the Hospital's
biomechanics lab, testified that medical residents em-
ployed by the Hospital can spend a rotation in his lab
or spend part of their training doing research in the
lab. Researchers occasionally use the diagnostic equip-
ment of the Hospital. For example, Dr. Walsh indi-
cated that he had used a lengthening device, the radiol-
ogy and diagnostic imaging equipment and catscan
equipment in his research work. In using this equip-
ment, Dr. Walsh was assisted by the employees in the
particular departments in which the equipment is lo-
cated. In carrying out their projects, researchers often
interact and collaborate with hospital staff in all of the
Hospital's departments. For instance, Dr. Walsh is
working closely with the sports medicine physician in
orthopedics because his current research project in-
volves the treatment of knee injuries normally sus-
tained by football players.Researchers take advantage of the clinical labs at theHospital in their research. Thus, Dr. Walsh indicated
that he may have bone specimens analyzed in the pa-
thology lab and may also use the blood analyzing lab-
oratories. Researchers use the same purchasing system
as other employees at the Hospital to procure equip-
ment and work with the facilities management depart-
ment to arrange for repair and installation when nec-
essary.As previously indicated, Teamsters contends thatthere is a ``research department'' that should be ex-
cluded on the ground that it is ``nonessential to an
acute care facility.'' We reject this argument. First, as
a factual matter, and as documented above, there is no
separate ``research department.'' There is only an of-
fice of research administration that offers support in
various ways to other departments in the Hospital. Sec-
ond, though it cannot be gainsaid that a particular hos-
pital could function without extensive research, so also
could it function without any number of services or
specialized departments. Many of the cases that have
come before the Board since 1974 have involved
teaching hospitals, involved to a greater or lesser ex-
tent with research in connection with their mission as
acute care hospitals. See, for example, Duke Univer-sity, 226 NLRB 470, 473 (1976); Children's Hospitalof Pittsburgh, 222 NLRB 589, 595 (1976); St. Luke'sEpiscopal Hospital, supra at 677. In St. Luke's, theemployees sought to be included by the employer(clericals) worked in various research and related de-
partments throughout the hospital, in functions similar
to those performed by other employees, and they came
in contact with employees directly involved in patient
care. The Board found no justifiable reason to exclude
the research employees as a group. Id. at 677. Neither
do we here. See also Kirksville College of OsteopathicMedicine, 274 NLRB 794 (1985), in which the Boardoverruled Albany Medical College, 239 NLRB 853(1978), which had separated maintenance employees at
a medical college from maintenance employees at a
hospital because the college's ``primary purpose'' was
deemed to be training and research, not the provision
of medical services. The Board in Kirksville found thatdistinction to be invalid, and treated the entire inte-
grated facility as a single health care institution. Supra,
274 NLRB at 794±795.23Research Technicians: The Hospital has several em-ployees in different departments employed in the posi-
tion of research technician. There are two full-time re-
search technicians in the pathology department. These
technicians are responsible for performing routine
chemical and washing and sterilizing glassware needed
for tissue cultures. They also do some cell cultures and
assist in surgery. In addition, they keep an inventory
of the chemicals, glassware and other items needed in
the lab. At times these technicians deliver blood or tis-
sue culture samples to nonresearch pathology employ-
ees in the clinical chemistry lab.There are two research technicians employed in thebiomechanics lab in the orthopedic department. These
technicians help with performing animal experiments,
weigh specimens, record data, check temperature baths,
obtain reference books, and photocopy journal articles.
They also interact with other nonresearch employees at
the Hospital. For example, they may deliver a speci-
men to another department or participate in ``grand
rounds.''The research technician in neurosurgery is respon-sible for ``amino-hista-chemistry'' which involves tak-
ing slices of a rat's brain and staining them with anti-
bodies. This technician is currently involved in a
project to find neuro-protective agents which, when ad-
ministered either before or after a trauma to the brain,
would help the brain recover. In this particular study,
the technician interrupts the blood flow to the animal's
brain for approximately 10 minutes by surgically tying 368DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
24Cf. Duke University, 226 NLRB 470, 473 (1976), where the em-ployer preferred a college degree for research technicians, and many
had an advanced degree. Here, the Employer's technicians, according
to the testimony, need to be given directions on what to do and exer-
cise less discretion than employees classified as ``research assist-
ants.''25The parties stipulated at the hearing that the two temporary sum-mer biopsychosocial research clerks were not properly included in
any bargaining unit.off two of the arteries to the brain, and then studiesthe animal as it recovers.In distinguishing between the research assistant posi-tion, which neither the Employer nor the Teamsters
claims should be in the nonprofessional unit, and the
position of research technician, Dr. Walsh testified that
the major difference is that a technician has to be told
what to do and needs more direction than a research
assistant, who may exercise more discretion in his or
her work.The Hospital does not require that research techni-cians have a college degree24or that they possess anylicenses or other certificates. According to the job de-
scription, only high school plus additional coursework
in anatomy, biology, and chemistry or the equivalent
practical experience in a related research laboratory en-
vironment is required, along with an additional 6 to 12
months of job-related or on-the-job experience. Techni-
cians, however, have been hired with only a high
school degree and were trained on the job.Of the current technicians, one has a bachelor's ofscience degree and has been admitted to medical
school. Another individual has a certification from the
American Association for Animal Science, which he
received while working as an animal care technician,
and is currently taking course work in anatomy, biol-
ogy, or chemistry at Rhode Island College. Another in-
dividual, has a bachelor's degree from Brown Univer-
sity; and another a 4-year degree from Worcester Poly-
Tech. Currently, all the research technicians have 4-
year degrees because the Hospital considered these in-
dividuals better qualified. However, Dr. Walsh testified
that although one of the former research technicians
working in his area had a 4-year degree, it was in po-
litical science, which did not aid him at all in the job
duties he performed as a technician.Despite the education possessed by the current hold-ers of the position, the record does not establish that
research technicians exercise sufficient independent
judgment, or are required to undergo sufficient special-
ized training, to be classified as technicals. They shall,
therefore, if otherwise eligible, be placed in the non-
professional unit.We note that the Employer's ``researchers,'' andperhaps also research technicals and other employees,
are individually funded in varying degrees from sepa-
rate sources. The record, however, does not indicate to
what extent this separate funding materially affects
what would otherwise be their common interests with
the Employer's other nonprofessional employees. Weshall therefore allow employees in research projectsfunded by outside grants to vote subject to challenge
by any party which wishes to do so on this ground.
Children's Hospital of Pittsburgh, 222 NLRB at 591±592 (research technicians).Biopsychosocial Research Clerk: There are one full-time and two summer temporary employees employed
as biopsychosocial research clerks in the psychiatry de-
partment.25They work under the direct supervision ofa principal investigator, a PhD or MD in the psychiatry
department, on a research project and are responsible
for gathering information from patients and medical
records and entering such information into a computer
for analysis. Depending upon the computer program
being used, the clerk might run the program to get a
statistical analysis of the data. They may also assist in
videotaping subjects or administering a questionnaire
to patients. The current project is a study of the eating
habits of children with cystic fibrosis. The clerk is re-
sponsible for gathering information regarding the
meals eaten by the children being studied.The clerks are paid $8 per hour. The Hospital re-quires only a high school level of skill in communica-
tion and the preparation and maintenance of records.
No license or any other certification is needed. The
one full-time employee of this position is not enrolled
as a student.We find these clerks not to be technicals, in viewof the routine nature of their work and their lack of
specialized training. Neither are they business office
clericals, in view of the location of their work. There-
fore we include them in the general nonprofessional
unit.Animal Care Technician and Animal Surgical Tech-nician: There are currently six employees in the jobclassification of animal care technican. They are em-
ployed in the central research facility area. They re-
ceive incoming animals from different sources around
the country and care for the animals both before, dur-
ing and after experimentation. The animals are used by
investigators in a variety of departments at the Hos-
pital. The technicians wash animal cages, water and
feed the animals, and monitor their behavior to see ifthe animals are in any distress. The technicians must
be familiar with and comply with all Federal and state
regulations regarding the care and treatment of animals
used in research. They may also assist investigators
and other research personnel in minor surgical proce-
dures and animal handling, if requested. If a technician
notices a problem with an animal, he or she would
bring the problem to the attention of the veterinary
technician. 369RHODE ISLAND HOSPITALThe Hospital does not require a college degree forthis position or any license or certification. A high
school education, including biology courses and 3 to 6
months' previous or on-the-job experience is all that is
necessary. However, four of the animal care techni-
cians are certified by the American Association for
Animal Science, and the remaining two have taken the
examination and are awaiting the results. The Associa-
tion is a private nonprofit organization with localbranches that provide educational programs leading up
to an examination and certification. There are 3
months of classroom hours and a 2-hour written exam-
ination administered by the national office. Although
all of the employees are encouraged to take the class
to learn more about animals and how to properly han-
dle animals, the Hospital does not recognize this pro-
gram as official certification.There is one employee currently in the job of animalsurgical technician The Hospital does not require a col-
lege degree or any license or certification for this posi-
tion. A high school education with courses in biology
and 1 to 2 years of progressively more responsible ex-
perience is all that is required.The technician assists researchers in performingmajor surgical procedures on animals. The technician
prepares the animal for surgery, bathing, scrubbing,
measuring, and incubating the animal. The technician
then places sensors on the animal where appropriate,
and acts as a scrub technician by handing instruments
to the surgeon. He also places monitors, catheters, and
other instruments in the animal. In addition, the techni-
cian mixes medications according to instructions, ad-
ministers medications, and collects blood and other
samples. Some investigators use the technician in a
lesser role and bring members of their own staff, such
as nurses, research assistants, and physician assistants
along for surgery.The technician operates laboratory equipment, in-cluding oxygen analyzers, blood gas machines and ra-
diation detection equipment, and calibrates and
troubleshoots the equipment. This individual is also in
charge of maintaining the supplies in the operating
room.We are not satisfied the record establishes the tech-nical status of these two classifications. Although all
employees in these classifications have received some
training in the care of animals, and most have been
certified by the American Association for Animal
Science, the Hospital does not recognize this as an of-
ficial certification. Moreover, animal care technicians
do not treat the problems they observe in the animals,
but instead bring such problems to the attention of vet-
erinary technicians. Consequently, we place these clas-
sifications in the general nonprofessional unit. Cf.
Children's Hospital of Pittsburgh, 222 NLRB at 595.Cardiology Laboratory Assistant: There is one cardi-ology laboratory assistant employed in the division of
cardiology of the department of medicine. This assist-
ant works in the cardiovascular research laboratory.
The laboratory studies animals with respect to the ef-
fects of agents and re-agents of blood flow in the oper-
ation of the heart. The assistant is responsible for
washing instruments, cleaning the laboratory, and pre-
paring animals before and after surgery. The assistant
also prepares purchase orders in the same manner as
other employees of the Hospital and serves as a re-
source to the research assistants. The Hospital does not
require a college degree for this position or that the in-
dividual be licensed or certified in any fashion. Only
a high school level of knowledge of science coursesand 1 to 3 months of on-the-job training is required.
This classification properly belongs in the general non-
professional unit.Densitometry Technician: There is one employee inthis job, who operates a computerized bone densitom-
etry scanning device to access bone density and pre-
pares reports for the physician's interpretation. The
technician does both clinical and research examina-
tions, with about 70 percent of the job being research-
oriented. The Hospital does not require a college de-
gree for this position, only a high school education;
nor does it require that the individual be licensed or
certified. A 1- to 3-month on-the-job training is given
to familiarize the technician with the equipment and
radiation safety instructions. There is no basis for find-
ing this employee a technical, and thus this classifica-
tion is properly included in the nonprofessional unit.Laboratory Aide: There is one part-time employeecurrently in the position of laboratory aide who works
10 hours per week. The aide works in a research lab
in the department of pediatrics and is responsible for
washing and taking care of nondisposable glass or
plastic laboratory ware, such as beakers and test tubes.
The laboratory aide may also perform other duties as
requested, such as picking up orders from the phar-
macy. The Hospital does not require any post-high
school education for this position. In fact, the position
was originally conceived as a position for high school
students who might be interested in a career in science
or medicine. However, the aide currently employed is
not enrolled as a student but is a recent high school
graduate. The employee in this classification is in-
cluded in the nonprofessional unit.Clerical Employees: At the hearing, Teamsters iden-tified a number of clerical positions in the research de-
partment which it contends should be excluded. The
Hospital contends that these clerical positions are in-
distinguishable from other clerical positions at the
Hospital and should be included in the nonprofessional
unit. The following job classifications are in issue: 370DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
secretary/typist B, clerk A, clerk specialist, secretary B,secretary C, and secretary D.The record reflects that these clerical employees per-form the same basic functions as other employees in
similar job classifications throughout the Hospital. The
only distinction is that they assist individuals who have
some research aspect to their job. As previously found,
mere connection with research projects is no basis for
exclusion of any employee, including clericals, from
the nonprofessional unit. St. Luke's Episcopal Hospital,222 NLRB at 677. Accordingly, unless their specific
projects depend on outside funding, and a party chal-
lenges their ballot on that basis, they are included.With respect to the one secretary/typist B in the re-search department, Teamsters contends the position
should be excluded as either confidential or business
office clerical. This secretary/typist B works for the di-rector of the neurosurgery research labs and is a part-
time employee working 20 hours per week. She serves
as a receptionist, makes travel arrangements for PhDs
attending scientific conferences, proofreads manu-
scripts written by the director and other PhDs prior to
publication in scientific journals, gathers information
with respect to grant applications, types letters for the
director to colleagues and to business firms with re-
spect to ordering equipment and supplies, and handles
inventory. She is also responsible for filing bills from
vendors and, if a vendor has not been paid, she calls
accounts payable to find out what is causing the delay.
The director testified that on occasion she types infor-
mation on confidential materials such as sensitive
memos to the chairman. She does not, however, type
information on confidential employment matters or
have access to confidential records. We conclude she
is a hospital clerical, and that there is no basis for her
exclusion from the nonprofessional unit as a confiden-
tial.There are four clerk specialists in the research de-partment. One works in the office of the director of
central research facilities. She performs general sec-
retarial duties and also is responsible for handling the
accounts of the department with respect to the receipt
of animals. Because the research department receives
animals directly, the accounting department sends all
the paperwork to the clerk specialist, who matches in-
voices with purchase orders and other documents and
then sends the paperwork to accounts payable for pay-
ment. In addition, after the animal facility supervisor
and veterinarian technician prepare the necessary pa-
perwork, the clerk specialist puts into bill form a docu-
ment setting forth the cost (a per diem charge) for each
animal housed at the facility, which is then charged to
the appropriate research department. The document is
then sent to accounts payable where the amount is
charged against the appropriate account. Although thisclerk specialist types memos for the director, none areconfidential or involve personnel matters.Another clerk specialist works for the office man-ager in the medical oncology department. She provides
secretarial and clerical support for the department's
physicians and professional staff, assists the office
manager in the day-to-day activities of the office, is re-
sponsible for word processing and departmental cor-
respondence, and assists with physician billing as well
as the preparation of lecture material for the physicians
such as slides and manuscripts. The office manager
testified that she was familiar with other clerk special-
ists at the Hospital and the duties of the clerk specialist
in her office were similar to those performed by other
clerk specialists.A secretary B also reports to the office manager ofmedical oncology, as well as to the lead physician in
this department. The secretary B performs a variety of
secretarial and clerical duties such as filing, answering
the telephones, word processing, making travel ar-
rangements, looking up journal articles as needed, and
performing purchasing and accounting procedures. The
office manager was familiar with other employees in
the classification of secretary B and testified that their
job duties are substantially similar to the secretary B's
duties in her office.There is also a secretary C in this department whoworks for the office manager and the lead physician.
She is the lead administrative secretary in the research
area for the three PhDs working there, and she assists
them in preparing their budgets for their grants and
monitors their expenses. She also works on Brown
University projects and functions for the three PhDs.Another secretary B works 15 hours a week for Dr.Walsh in the biomechanics lab and an investigator in
the orthopedic department. Her duties include
photocopying articles, transcribing memos and letters,
typing references for papers, getting travel advances
and making travel arrangements. She never works on
any confidential matters involving personnel issues; if
a memo needs to be sent, the director types it himself.A secretary C also works for the residency programdirector of general internal medicine. She assists with
the distribution of resident applications, keeps files on
prospective resident candidates, schedules prospective
resident candidates, and sends mailings to medical
schools announcing the residency program. She also
types the application for the residency training grant
with the National Institute of Health, as well as resi-
dent research projects and senior projects. The director
testified that this secretary C performs substantially the
same functions as other secretary Cs.Another secretary C works in the division of cardi-ology and reports to the principal investigator on sev-
eral research projects. Her job functions include typing
research documents and manuscripts, scheduling pa- 371RHODE ISLAND HOSPITALtients for clinical trials, and filing. Her duties are muchlike those of the secretary C in general internal medi-
cine.The one clerk A in research works in the divisionof endocrinology, a department in which many of the
staff spends a high percentage of their time on re-
search. This clerk works for the faculty in the division,
filing, answering telephones, typing, and performing
literature searches.There are two employees in the position of secretaryD. One works for an associate pathologist investigator
in the pathology department. She types letters and pa-
pers for the research department that are being pub-
lished. The research supervisor in the pathology de-
partment testified that the associate pathologist writes
performance evaluations for the employees who work
with him in the lab, and it was her understanding that
the secretary D would type those performance evalua-
tions.The other secretary D is in the surgical research areaand is secretary to the director of surgical nutrition and
the director of surgical research. She types correspond-
ence and manuscripts, sets up meetings, answers the
telephone, helps triage telephone calls to the physicians
on duty, and does some support work for the registered
dietitian. Part of her job would also include typing per-
sonnel matters, such as recommendations for annual
salary increases. There was testimony that this sec-
retary's job is basically the same as the roughly 150
other secretary Ds employed throughout the Hospital.There is no showing that any of the aforementionedsecretaries work in a confidential capacity for man-agers who formulate, determine, and effectuate the
Employer's labor relations policies; hence, there is nobasis for excluding them as confidentials. Nor do theywork in the Employer's business office. We therefore
find that all the secretaries in these classifications, un-
less they are challenged on the basis of outside funding
for their research projects, are properly included in the
nonprofessional unit. St. Luke's Episcopal Hospital,supra.Appropriate UnitsAccordingly, based on the foregoing and the stipula-tions of the parties at the hearing, we find the follow-
ing employees constitute appropriate units for collec-
tive bargaining within the meaning of Section 9(b) of
the Act:1. Case 1±RC±19972: All full-time and regularpart-time skilled maintenance employees em-
ployed by the Employer at its Providence, Rhode
Island, facility; excluding all other employees,
guards and supervisors as defined in the Act.2. Case 1±RC±19973: All full-time and regularpart-time nonprofessional employees employed by
the Employer at its Providence, Rhode Island, fa-
cility; excluding all business office clerical em-
ployees, technical employees, skilled maintenance
employees, confidential employees, guards and
supervisors as defined in the Act.3. Case 1±RC±19991: All full-time and regularpart-time technical employees employed by the
Employer at its Providence, Rhode Island, facility;
excluding all other employees, guards and super-visors as defined in the Act.[Direction of Elections omitted from publication.]